Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 1 of 133 PageID: 155



SCOTT R. JACOBSEN (118612015)
SCOTT+SCOTT ATTORNEYS AT LAW LLP
The Helmsley Building
230 Park Avenue, 17th Floor
New York, NY 10169
Telephone: (212) 519-0521
Facsimile: (212) 223-6334
ginonhgenegrnit-centt rnm

Attorneysfor Plaintiff

[Additional Counsel on Signature Page.]

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

 RICHARD TUNICK, on Behalf of Himself
 and Derivatively on Behalf of 3M             Civil Action No.
 COMPANY,

                         Plaintiff,
        v.

 THOMAS K. BROWN, PAMELA CRAIG,
 DAVID B. DILLON, MICHAEL L. ESKEW,
 HERBERT L. HENKEL, AMY E. HOOD,
 MUHTAR KENT, DAMBISA F. MOYO,
 GREGORY R. PAGE, MICHAEL ROMAN,
 PATRICIA A. WOERTZ, INGE G.
 THULIN, NICHOLAS C. GANGESTAD,
 IPPO VROHIDIS, and TERI REINSETH,

                         Defendants.
        v.

 3M COMPANY,

                         Nominal Defendant.


               VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 2 of 133 PageID: 156




                                     TABLE OF CONTENTS

I.          NATURE AND SUMMARY OF THE ACTION                                                    1
II.         JURISDICTION AND VENUE                                                             7
III.        PARTIES                                                                            8
       A. .Plaintiff                                                                           00
       B. Nominal Defendant                                                                    8
       C. Director Defendants                                                                  8
       D. Executive and Former Director Defendants                                            11
IV.         SUBSTANTIVE ALLEGATIONS                                                           12
       A. History of PFAS                                                                     12
       B.    The Company's Production and Sale of PFAS                                        15
       C. Decades-Long Internal Company Knowledge of the Deleterious Environmental Impacts
          of PFAS                                                                      16
       D. Decades-Long Internal Company Knowledge of Negative Health Impacts of PFAS          18
       E.    3M's Attempts to Downplay and Cover-Up Research into, and Actual, PFAS-Related
             Biological and Environmental Damage                                           21
       F.    3M Belatedly Reports Its Findings to the EPA and Ceases Production of PFOS and
             PFOA                                                                           26
       G. 3M Continues to Produce PFAS, and Faces Ongoing Fallout for the Extensive, Long-
          Lasting, and Ongoing Damage PFAS Has Caused to the Environment and Living
          Things                                                                          27
             1.   Increasing Regulation as a Result of Growing Public Knowledge Regarding the
                  Hazardous Properties of.PF S                                                29
             2.   3M Faces Increasing Legal Liability as the Extent of the Harm from Decades of
                  PFAS Contamination Is Uncovered                                              34
             3.   State Attorneys General File Suit Against 3M                                38
             4.   Securities Fraud Class Action Claims                                        44
             5.   3M Issues Further False and Misleading Statements as Lawsuits Representing
                  Billions in Liability Mount into 2019                                      52
V.          MATERIALLY FALSE AND MISLEADING PROXY STATEMENTS                                  55
       A. The 2017 Proxy Statement                                                            55
       B.    The 2018 Proxy Statement                                                         58
       C. The 2019 Proxy Statement                                                            61
       D. Proxy Statement Are False and Misleading                                            64
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 3 of 133 PageID: 157




VI.         CULPABLE BOARD KNOWLEDGE OF WRONGDOING                                            64
       A. Minnesota PFC Cases                                                                 68
             1.   State of Minnesota v. 3M Co. (Significant Development)                      68
             2.   City of Lake Elmo v. 3M Co.                                                 69
       B.    Alabama PFC Cases                                                                70
             1.   St. John, Chandler, and Stover Cases                                        70
             2.   West Morgan-East Lawrence Water & Sewer Authority v. 3M Co. et al.          70
             3.   Tennessee Riverkeeper, Inc. v. 3M Co., et al.                               71
             4.   Billings, et al. v. West Morgan-East Lawrence Water and Sewer Authority, 3M,
                  Dyneon, Daikin, BFI, and the City of Decatur                                 71
             5.   Gadsden Water v. 3M Co. et al.                                              72
             6.   Owens et al. v. 3M Co. et al                                                72
             7.   Centre Water v. 3M Co., et al.                                              73
             8.   King, et al v. 3M Co., et al. (New Matter)                                  73
       C. New York PFC Cases                                                                  73
             1.   Lucey, Wickenden, Andrick                                                   73
       D. Michigan Class Action (New Matter)                                                  73
       E.    Aqueous Film Forming Foam (AFFF) Cases                                           74
       F.    Regulatory Proceedings                                                           76
       G. Conventional Remediation Sites                                                      78
VII.        DUTIES AND OBLIGATIONS OF THE INDIVIDUAL DEFENDANTS                              114
       A. nuties of All nirector nefenrionts                                                 114
       B. Duties of Director Defendants on the Audit Committee                               117
VIII.       DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS                                       121
IX.         DAMAGES TO THE COMPANY                                                           123
X.          CLAIMS FOR RELIEF                                                                124
XI.         PRAYER FOR RELIEF                                                                128
XII.        JURY DEMAND                                                                      129
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 4 of 133 PageID: 158




        Plaintiff Richard Tunick ("Plaintiff), by and through his undersigned attorneys, brings this

derivative complaint for the benefit of nominal defendant, 3M Company ("3M" or the

"Company"), against certain members of its Board of Directors (the "Board") and certain of its

exeolitivP nffinen (nAllPetively the                                  npfpnrinritA")   Qeelcing    to remedy the       individlini

Defendants' breaches of fiduciary duty, unjust enrichment, and violations of Section 14(a) of the

Securities Exchange Act of 1934 (the "Exchange Act"). Plaintiff alleges the following based on

personal knowledge for himself and his own acts, and information and belief for all other matters,

based on, among other things, investigation conducted through his attorneys, which included the

review and analysis of: (a) public filings made by 3M with the United States Securities and

Exchange Commission ("SEC"); (b) press releases and other publications disseminated by 3M,

related parties and other related non-parties; (c) press releases, public letters, internal 3M

documents, and other publicly disseminated information released as a result of investigation by

the Attorney General of the State of Minnesota into the wrongdoing described herein; (d) certain

of 3M's internal Board minutes, Board-level materials, and other internal Company records

obtained pursuant to a demand made pursuant to 8 Del. C. §220 to inspect certain Company books
"."A
aitu. reeChuS7   / "u )\ 4-Lh e          A:
                                  plut,ccutite,b        "11,.4 A
                                                 kit a iciaLcu.      A:
                                                                 pcituitte,            r.. A "1"
                                                                                       itat.a.a i.aaSS   at-Lion
                                                                                                          "4-:
                                                                                                                 muu.
                                                                                                                 C11"A
                                                                                                                       again&
                                                                                                                          •  4- 41,
                                                                                                                                we

Company, captioned In re 3M Company Securities Litigation, No. 2:19-cv-15982, in the United

States District Court for the District of New Jersey (the "Securities Action"); and (f) other publicly

available information concerning 3M and the Individual Defendants.

I.      NATURE AND SUMMARY OF THE ACTION

        1.           This is a shareholder derivative action filed on the behalf of 3M to redress wrongs

committed by certain of the Company's officers and directors.

        2.           3M has produced per- and polyfluoroalkyl substances ("PFAS"), a group of man-

made chemicals, since the 1940s, which are included in many consumer products such as


                                                                     1
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 5 of 133 PageID: 159




firefighting foams, cookware, food packaging, waterproofing, and stain repellants. PFAS have

been used to coat other materials in order to impart oil and water repellency, temperature

resistance, and friction reduction to a wide range of consumer and industry products.

               1M first mannfarttnred PFAS nrnehipts heainninor in the lgins and onntinued to do

so for decades thereafter. 3M used PFAS for its own finished goods, and also sold PFAS

compounds as a raw material to other customers throughout the United States, including to

manufacturers that used them as chemical feedstock or a processing aid in their own industrial

operations.

       4.      3M's PFAS compounds were used to create numerous consumer products,

including stain repellants, clothing, furniture, food packaging, and heat-resistant non-stick cooking

surfaces, as well as in a multitude of industrial applications, including the aerospace, automotive,

building/construction, and electronics/semiconductor industries. Beginning in the 1960s, 3M also

began to manufacture a firefighting foam using PFAS, known as Aqueous Film Forming Foam

("AFF Foam"), which has seen widespread adoption, including by the United States military, and

continues to be widely used.

               The chemical properties of PFrlu that m-1-e them useful in industry- and consumer

applications also cause PFAS to resist chemical break down into smaller components over time,

making them very persistent in the environment, fish, animals, and the human body. The

molecular bond resulting from the fluorination processes that create PFAS is one of the strongest

molecular bonds ever discovered, leading to extreme chemical durability and resistance to being

dissolved.

       6.      PFAS created by 3M are being, and have been, released into the air, soil, and water,

including sources of drinking water. Because PFAS are highly water soluble and do not stick to




                                                 2
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 6 of 133 PageID: 160




soil particles, they readily seep through soil into groundwater, allowing PFAS to travel long

distances.

       7.      PFAS are also concerning because the compounds "bioaccumulate" in the tissue of

livina nraanicmc over time inereacina in nnnnentratinn and alqn "hinmaanify"             in pctncyctemc,

increasing in concentration as PFAS are passed on through higher levels in the food chain. As a

result of continued exposure to the chemicals and their insolvent nature, PFAS accumulate over

time within the environment and within the fish, animals, and humans exposed to them.

       8.      Although some PFAS have been manufactured for more than 50 years, PFAS were

not widely documented in environmental samples until the early 2000s. Beginning in roughly

2004, research began to indicate that PFAS had been distributed widely throughout sediments,

surface and groundwater, through wildlife populations, and even in human blood. By May 2016,

the Environmental Protection Agency ("EPA") issued a Lifetime Health Advisory ("LHA") for

certain PFAS in drinking water. The LHA warning indicated that the presence of these PFAS in

very small amounts in drinking water (as little as 70 parts per trillion ("ppt")) would produce

adverse health effects in those who drank the water over the course of their lifetime.

       7.      1"
               ..1.11/1   LlP4,11.   "   cu and haphazar.d precautions in its use and disposal of 11'C1J

chemicals, products incorporating PFAS, and waste byproducts. For example, PFAS and the waste

byproducts created in the manufacturing processes were frequently disposed of in unlined dumps,

and also discharged (through industrial wastewater) into waterways near their production facilities.

3M frequently disposed of PFAS and waste byproducts in unlined dumps or discharged PFAS and

such waste byproducts into waterways in the vicinity of its production facilities.

       10.     3M accumulated significant knowledge about the environmental and health risks

PFAS represented for the decades while it produced PFAS. Starting in the early 1960s, 3M became




                                                      3
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 7 of 133 PageID: 161




aware that PFAS contained in chemical wastes dumped into landfills could leach into groundwater

and otherwise enter the environment. And internal 3M memos indicate that the Company

understood PFAS contamination would eventually reach the water table and pollute drinking

water Other nAntempAraneflim         reAearnh Qhnwerl the rnmpany that itQ PFAS prmilots were

durable in the environment and would not degrade after disposal.

       11.     In the late 1970s, 3M also concluded that PFAS were toxic to aquatic life, and that

PFAS could impact human food sources by significantly reducing the survival rates of fish exposed

to PFAS. 3M continued to research internally, but did not disclose to anyone outside the Company,

the negative environmental and health impacts of PFAS into the 1970s and 1980s, including

studies conducted on its industrial pollution and fish tissue taken from surrounding waters.

       12.     In spite of this internal Company knowledge, for years 3M affirmatively marketed

its AFF Foam as harmless to the environment. 3M represented in manufacturer presentations and

literature that the foam was biodegradable. Upon learning that this was false, one customer wrote

in a 1988 letter to 3M expressing "surprise and total shock" that 3M had been misrepresenting this

attribute of AFF Foam.       Internal 3M documents confirm that employees knew 3M was

intentionally deceiving customers, with one employee stating that he did not "thir'- it is in 31:4s

long-term interest to perpetuate the myth that these fluorochemical surfactants are biodegradable."

       13.     3M also conducted research and was internally amassing knowledge regarding the

potential harms exposure to PFAS posed to humans and animals. For example, studies in the

1950s indicated that PFAS levels built up in the bloodstream of mice, and that PFAS was fatal to

those mice exposed. Another 1956 study found that PFAS binds to proteins in human blood,

resulting in bioaccumulation of the compounds in the human body. Subsequent studies conducted

by 3M in the 1960s and 1970s showed that PFAS was toxic and had negative health effects,




                                                4
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 8 of 133 PageID: 162




including harming internal organs, with research indicating some level of PFAS in blood serum

samples taken from blood banks across the United States.

                14.        By the end of the 1990s, 3M's corporate culture was such that disclosure of the true

ricks PFAS repreqented vinQ impmRible A 1M Cnientiq rniqed red flAgR within the cAmpAny

throughout the 1990s and attempted to assemble and finalize concrete risk assessments regarding

the true dangers of PFAS. However, he was met with "roadblocks, delays, and indecision" — as

well as intentional obfuscation on the part of 3M officials. Finally, rather than continuing on

complicit in the Company's intentional cover-up, the scientist wrote a resignation letter to 3M as

a corporate entity, disclaiming the Company's practices and explaining why the scientist felt that

he needed to leave.

                15.        3M finally released scientific data regarding PFAS to the EPA in 1998. Years later,

in 2006, the EPA cited 3M for hundreds of violations of the Toxic Substances Control Act for

belatedly reporting "substantial risk information" under TSCA Section 8e. The EPA fined 3M

only $1.52 million for its deception — a tiny fraction of 3M's annual PFAS revenue. Since that

time, the number of independent scientific articles published on the health and environmental
• vo" "es "4"
unpak-Lb
                "   Dr    A        "
                kit I Is!). t.3 itaS
                                       "
                                       cXpluk.acta.
                                                      -rt„.
                                                        11.1J   suuScqucitt   icbccutj   uh   l'
                                                                                              iLab   linked   4L"ite   CheiniCalS   4
                                                                                                                                    L0   a wide range

of health effects in people, including testicular and kidney cancer, obesity, impaired fertility,

thyroid disease, increased cholesterol and lipids in blood, immune system effects, and the early

onset of puberty.

                16.        As a result of PFAS' structure as a "forever chemical" that does not break down,

the Company has been exposed to a multitude of regulatory developments and litigation regarding

PFAS as a result of the massive environmental, human health, and other negative consequences

from the chemicals. The claims represented, and continue to represent, significant liability for 3M




                                                                              5
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 9 of 133 PageID: 163




arising out of its manufacture, distribution, and improper disposal of PFAS. The claims include

actions of the State Attorneys General of New Jersey, New York, Minnesota, Michigan,

Wisconsin, Delaware, New Hampshire, and Maine, dozens of lawsuits relating to contamination

nt likrR fnnilitieq for nnlliitinn    to the Rini-minding nrenQ and hundredQ of niAQQ notinir and other

lawsuits against 3M and others relating to the damages caused by PFAS contained in 3M's AFF

Foam and other PFAS contamination. These damages include injuries to health, property, and the

environment in surrounding areas. For instance, in order to settle claims brought by the Minnesota

Attorney General, 3M incurred $897 million in liability related to PFAS for this single lawsuit

covering damages to just Minnesota alone.

          17.       In addition, securities fraud class actions filed beginning in July 2019 were

consolidated into the Securities Action, alleging that 3M failed to acknowledge and account for

the foregoing massive liabilities it was facing, in violation of §§10(b) and 20(a) of the Exchange

Act.

          18.       As a result of the conduct alleged in the Securities Action, 3M is likely to incur

even further damages, including attorneys' fees and expenses, loss of reputation, and loss of

11-1J1/1GSJ
                        4:—
              upput LutitLiGJ tut
                                    :I•                    A:""1,-."" 41.."
                                          8 Lu auckluaLciy LLIJI,LUJG L/LG nauntLy tat.dus LIIc ‘..-uinpany auk."




taking an appropriate litigation reserve. The Defendants here have breached their fiduciary duties

for their participation and acquiescence in allowing the Company to make materially false and

misleading statements in violation of the Federal Securities Laws.

          19.       Plaintiff obtained internal 3M books and records pursuant to an inspection request

conducted pursuant to 8 Del. C. §220 in furtherance of the litigation of these derivative claims.




                                                          6
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 10 of 133 PageID: 164




        20.




              the eventual $897 million settlement in the action brought by the Attorney General of

 the State of Minnesota.




                                             the Director Defendants breached their fiduciary duties

 to the Company in reviewing and approving the Company's financial statements, even as litigation

 against the Company continued to skyrocket and the Company continued to incur further liabilities

 related to PFAS.

 II.    JURISDICTION AND VENUE

        21.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

 Act, 15 U.S.C. §78aa, as well as 28 U.S.C. §1331 for the claims asserted herein for violations of

 Section 14(a) of the Exchange Act. This Court has supplemental jurisdiction over the remaining

 claims under 28 U.S.C. §1367. In connection with the acts, conduct, and other wrongs complained

 of herein, Defendants directly, or indirectly, used the means and instrumentalities of interstate

 commerce, the United States, and the facilitation of a national securities market.




                                                  7
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 11 of 133 PageID: 165




         22.     This Court has jurisdiction over each Defendant named herein, because each

 Defendant is either an individual or corporation that has sufficient minimum contacts with this

 District to render the exercise of jurisdiction by the District Court permissible under traditional

nAtinnq of fair play and cnhqtantial jnctine In additinnNnminal Defendant '1M rtnndno.tc hncinecc

 in and maintains operations in this District.

         23.     Venue is proper in this Court in accordance with 28 U.S.C. §1391 because: (i) one

 or more Defendants either resides in, or maintains, executive offices in this District; (ii) a

 substantial portion of the transactions and wrongs complained of herein occurred in this District;

 and (ii) Defendants have engaged in numerous activities that have had an effect in this District.

 III.    PARTIES

         A.      Plaintiff

         24.     Plaintiff Richard D. Tunick ("Plaintiff') is a 3M shareholder and has continuously

 held 3M stock since at least December 2005. Plaintiff will fairly and adequately represent 3M's

 interests in this action.

         B.      Nominal Defendant

         25.     Nominal Defendant 3M Company is a Delaware corporation headquartered at 3M

 Center, St. Paul, Minnesota 55144. 3M is a diversified technology company that manufactures

 products which it breaks down into its four business segments: (1) Safety and Industrial; (2)

 Transportation and Electronics; (3) Health Care; and (4) Consumer.

         C.      Director Defendants

         26.     Defendant Thomas K. Brown ("Brown") has been a 3M director since 2013. Brown

 also serves as a member of the Company's Audit and Nominating & Governance Committees.

 Brown signed the Company's 2016, 2017, 2018, and 2019 Forms 10-K filed with the SEC on

 February 9, 2017, February 8, 2018, February 7, 2019, and February 6, 2020, respectively.


                                                  8
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 12 of 133 PageID: 166




           27.                    Defendant Pamela Craig ("Craig") has been a 3M director since 2019. Craig also

 serves as a member of the Company's Audit and Science, Technology & Sustainability

 Committees. Craig signed the Company's 2019 Form 10-K filed with the SEC on February 6,



           28.                    Defendant David B. Dillon ("Dillon") has been a 3M director since 2015. Dillon

 also serves as the Chairman of the Company's Audit Committee and as a member of the

 Company's Nominating & Governance Committee. Dillon signed the Company's 2016, 2017,

 2018, and 2019 Forms 10-K filed with the SEC on February 9, 2017, February 8, 2018, February

 7, 2019, and February 6, 2020, respectively.

           29.                    Defendant Michael L. Eskew ("Eskew") has been a 3M director since 2003. Eskew

 also serves as a member of the Company's Nominating & Governance Committee. Eskew signed

 the Company's 2016, 2017, 2018, and 2019 Forms 10-K filed with the SEC on February 9, 2017,

 February 8, 2018, February 7, 2019, and February 6, 2020, respectively.

           30.                    Defendant Herbert L. Henkel ("Henkel") has been a 3M director since 2007.

 Henkel also serves as the Chairman of the Company's Compensation Committee and as a member
                                          „:"..-        •••••••1.
                                                                                         untLy    :44-      LT"...1.."1                  "A 4-1.."
    44.•
           r.‘
                 •
                     s•
                          •
                              n
                                      "
                              cu.ly                1                CV,   1.3 Lib Lail           L1111GU.   J. J.G1.111..G.I.   Signcu      ULU




 Company's 2016, 2017, 2018, and 2019 Forms 10-K filed with the SEC on February 9, 2017,

 February 8, 2018, February 7, 2019, and February 6, 2020, respectively.

           31.                    Defendant Amy E. Hood ("Hood") has been a 3M director since 2017. Hood also

 serves a member of the Company's Compensation and Science, Technology & Sustainability

 Committees. Hood signed the Company's 2017, 2018, and 2019 Forms 10-K filed with the SEC

 on February 8, 2018, February 7, 2019, and February 6, 2020, respectively.




                                                                          9
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 13 of 133 PageID: 167




        32.    Defendant Muhtar Kent ("Kent") has been a 3M director since 2013. Kent also

 serves as the Chairman of the Company's Nominating & Governance Committee and as a member

 of the Company's Compensation Committee. Kent signed the Company's 2016, 2017, 2018, and

 9n19 FArm 10-K filPri with the RFC An Fehrlinry 0 9n17 Fehrlinry R 9018 Fehrlinry 7 9019,

 and February 6, 2020, respectively.

        33.    Defendant Dambisa F. Moyo ("Moyo") has been a 3M director since 2018. Moyo

 also serves as a member of the Company's Audit and Nominating & Governance Committees.

 Moyo signed the Company's 2018 and 2019 Forms 10-K filed with the SEC on February 7, 2019,

 and February 6, 2020, respectively.

        34.    Defendant Gregory R. Page ("Page") has been a 3M director since 2016. Page also

 serves as the Chairman of the Company's Science, Technology & Sustainability Committee and

 as a member of the Company's Audit Committee. Page signed the Company's 2016, 2017, 2018,

 and 2019 Forms 10-K filed with the SEC on February 9, 2017, February 8, 2018, February 7, 2019,

 and February 6, 2020, respectively.

        35.    Defendant Michael Roman ("Roman") has been a 3M director since 2018 and

 serves as the ,Chaim-ran of the Board and Chief Executive Officer ("CEO") c,f the Company.

 Roman previously served as the Company's Chief Operating Officer ("COO"), led 3M's largest

 business group, and was the Company's chief strategist. Roman joined 3M in 1988 as a senior

 design engineer. Roman spoke on 3M's behalf in releases, conference calls, and SEC filings.

 Pursuant to §§302 and 906 of the Sarbanes-Oxley Act of 2002, SEC Rule 13a-14(a), and 18 U.S.C.

 §1350, Roman certified the Company's Forms 10-K filed with the SEC on February 7, 2019 and

 February 6, 2020. Roman also signed the Company's Forms 10-K dated February 7, 2019 and

 February 6, 2020.




                                               10
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 14 of 133 PageID: 168




        36.     Defendant Patricia A. Woertz ("Woertz") has been a 3M director since 2016.

 Woertz also serves as a member of the Company's Compensation Committee and Science,

 Technology & Sustainability Committee. Woertz signed the Company's 2016, 2017, 2018, and

 /019 FArmq 10-K filed with the RFC An Fehrlinry 9 /017 Fehrlinry R /015 Fehrlin; 7 /019,

 and February 6, 2020, respectively.

        D.      Executive and Former Director Defendants

        37.     Defendant Inge G. Thulin ("Thulin") served as 3M's Executive Chairman from July

 2018 through June 2019, and as Chairman, President, and CEO from 2012 through June 2018.

 Prior to these positions, Thulin served as Executive Vice President and COO of 3M from 2011

 through 2012, with responsibility for all of 3M's business segments and international operations.

 Thulin previously also served as Executive Vice President of International Operations from 2004

 through 2011. Thulin began work at 3M in Sweden in 1979. Thulin spoke on 3M's behalf in

 releases, conference calls, and SEC filings. Pursuant to §§302 and 906 of the Sarbanes-Oxley Act

 of 2002, SEC Rule 13a-14(a), and 18 U.S.C. §1350, Thulin certified the Company's Forms 10-K

 filed with the SEC on February 9, 2017 and February 8, 2018. Thulin also signed the Company's

 Forms 10-K dqed Febri.ry 9, /0,17, Fe,brii.ry 8, /0,15,3, gild Febrii.ry 7, /019.

        38.     Defendant Nicholas C. Gangestad ("Gangestad") has served as 3M's Senior Vice

 President and Chief Financial Officer since 2014. Gangestad retired from the Company, effective

 July 31, 2020. Gangestad spoke on 3M's behalf in releases, conference calls, and SEC filings.

 Pursuant to §§302 and 906 of the Sarbanes-Oxley Act of 2002, SEC Rule 13a-14(a), and 18 U.S.C.

 §1350, Gangestad certified the Company's 2016, 2017, 2018, and 2018 Forms 10-K filed with the

 SEC on February 9, 2017, February 8, 2018, February 7, 2019, and February 6, 2020, respectively.

 Gangestad also signed the Company's Forms 10-K dated February 9, 2017, February 8, 2018,

 February 7, 2019, and February 6, 2020.


                                                  11
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 15 of 133 PageID: 169




        39.     Defendant Ippo Vrohidis ("Vrohidis") has served in Vice President-level positions

 at 3M since April 2011. Vrohidis further served as 3M's Vice President, Finance, Chief

 Accounting Officer and Corporate Controller from July 2017 until April 2019, when his title was

 ahnnrel tel Vine Pregident, Enterprise Program Management office Rr 1111411.PQQ nnvelnpmnnt.

Vrohidis signed the Company's Forms 10-K dated February 8, 2018, and February 7, 2019.

        40.     Defendant Teri Reinseth ("Reinseth") has served as a Vice President, Corporate

 Controller, and Chief Accounting Officer for the Company since March 2019. Previously,

 Reinseth served as 3M's Director of Finance from March 2015 to March 2019, and before that, as

 a Finance Manager for the Company. Her employment with the Company spans 15 years, with

 her Finance Manager position beginning July 2005. Reinseth signed the Company's 2019 Form

 10-K filed with the SEC on February 6, 2020.

 IV.    SUBSTANTIVE ALLEGATIONS

        A.      History of PFAS

        41.     Per- and polyfluoroalkyl substances ("PFAS") are a group of man-made chemicals,

 including    perfluorooctanoic   acid    ("PFOA"),     perfluorooctanesulfonic    acid    ("PFOS"),

 hexafluoropropylene oxide ("HFP0"), "GenX" chemical compounds, and over 4,700 other

 chemicals in use on the global market. PFAS have been manufactured and used in the United

 States since the 1940s, and are included in many consumer products such as firefighting foams,

 cookware, food packaging, waterproofing, and stain repellants. PFAS have been used to coat other

 materials in order to impart oil and water repellency, temperature resistance, and friction reduction

 to a wide range of consumer and industry products.

        42.     PFAS do not chemically break down into smaller components over time, making

 them very persistent in the environment, fish, animals, and the human body. This is due to the

 chemical structure of PFAS on an atomic level. Organic compounds typically have carbon atoms


                                                  12
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 16 of 133 PageID: 170




 bonded to hydrogen atoms. PFAS are created by substituting the hydrogen atoms with fluorine

 atoms, forming a resulting chemical bond between carbon and fluorine known as a

"fluorochemical." If all hydrogen atoms are replaced with fluorine atoms, the resulting compound

 is Dilly filinritnted, nr "perfliinrinnted"

         43.     The bond resulting from the fluorination process is one of the strongest molecular

 bonds ever discovered, leading to extreme chemical durability and resistance to being dissolved.

 However, this extreme durability also leads to the potential for extensive and persistent

 environmental contamination. Because PFAS are highly water soluble and do not stick to soil

 particles, they readily seep through soil into groundwater, allowing PFAS to travel long distances.

 Their extreme durability and resistance to degradation also ensures that they will remain in the

 environment for long periods of time.

         44.     Compounding this issue, municipal water treatment systems are not able to easily

 remove PFAS from drinking water, but instead require specialized and expensive remediation

 equipment to effectively draw PFAS out of contaminated waters. PFAS are, and have been,

 released into the air, soil, and water, including sources of drinking water. As a result of continued

 exposure to the chemicals and their insolvent nature, PP" S accumulate over 4.--              ••••   44."
                                                                                                      1.11G




 environment and within the fish, animals, and humans exposed to them.

         45.     PFAS are also concerning because the compounds "bioaccumulate" in the tissues

 of living organisms over time, increasing in concentration, and also "biomagnify" in ecosystems,

 increasing in concentration as PFAS are passed on through higher levels in the food chain.

         46.     The bioaccumulation of PFAS, as well as other qualities of the chemical, pose

 serious health risks to humans, other living organisms, and indeed, entire ecosystems. Humans

 may be exposed to PFAS through food, including through: contaminated soil and water used to




                                                  13
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 17 of 133 PageID: 171




 grow the food; food packaging containing PFAS; and equipment that has used PFAS to cook or

 process food. PFAS have also been used in commercially treated products that humans have had

 direct contact with, such as stain- and water-repellent or nonstick goods, including carpets, leather

 and App,arni, tend-ilea, paper and   pnokAging mnterin1Q, and nAn-olok 0.nnicwnret. Hiimanc may alQn

 be exposed to PFAS through the disposal and biodegradation of consumer products that contain

 PFAS.

         47.     PFAS are manufactured through several different processes. Two of the widest-

 known PFAS chemicals with the largest distributions are the compounds PFOS (perfluorooctane

 sulfanate) and PFOA (perfluorooctanoic acid), both of which have fluorine atoms attached to the

 eight carbon atoms that form the "backbone" of their molecular structures. PFAS with eight carbon

 atoms are sometimes referred to as "C8" in reference to this chain of eight carbon atoms. PFAS

 with six or more carbon atoms are sometimes called "long-chain" PFAS, while those with fewer

 are considered "short-chain" PFAS.

         48.     Although some PFAS have been manufactured for more than 50 years, PFAS were

 not widely documented in environmental samples until the early 2000s. Beginning in roughly

 2004,            began to indicate that PFAS had been distributed widely throughout sediments,

 surface and groundwater, through wildlife populations, and even in human blood. As research

 advanced in the early 2000s, PFAS began to be discovered across the globe, with some studies

 indicating that PFAS can be found even in areas well beyond where they were initially used or

 manufactured.

         49.     By May 2016, the EPA issued a Lifetime Health Advisory ("LHA") for two of the

 most widely detected PFAS — PFOA and PFOS — in drinking water. The LHA warning indicated

 that the presence of PFOA and/or PFOS in very small amounts in drinking water (as little as 70




                                                    14
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 18 of 133 PageID: 172




 ppt) would produce adverse health effects in those who drank the water over the course of their

 lifetime. Since that time, six additional types of PFAS have been included for monitoring by the

 EPA, as they are suspected to also be present in drinking water in amounts significant enough to

retnuirp mnnitnrina fnr nnntaminatinn Many ctate manlatnry aoenctiec nnw alcn rennire tpctina fnr

 an expanded list of PFAAs.

        B.      The Company's Production and           Sale of PFAS

        50.     3M first licensed the chemical process it used to create PFAS, electrochemical

 fluorination ("ECF"), in the 1940s. 3M manufactured PFAS products using this ECF method

 beginning in the 1950s and continued to do so for decades thereafter. For many years, 3M was the

 sole manufacturer of PFOS in the United States, and a major manufacturer of PFOA.

        51.     3M used PFAS for its own finished goods. 3M also sold PFAS compounds as a

 raw material to other customers throughout the United States, including to manufacturers that used

 them as chemical feedstock or a processing aid in their own industrial operations. For instance,

 3M for decades sold PFOA to E.I. du Pont de Nemours & Company ("DuPont") which, in turn,

 used PFOA in the manufacture of its ubiquitous Teflon products.

        5/.     .3M's PFAS compounds ‘Vvere used to creqe numerous consumer prodncts,

 including stain repellants, clothing, furniture, food packaging, and heat-resistant non-stick cooking

 surfaces, as well as in a multitude of industrial applications, including the aerospace, automotive,

 building/construction, and electronics/semiconductor industries. Beginning in the 1960s, 3M also

 began to manufacture a firefighting foam using PFAS, known as Aqueous Film Forming Foam

 ("AFF Foam"), which has seen widespread adoption, including by the United States military, and

 continues to be widely used.

        53.     3M took only limited and haphazard precautions in its use and disposal of PFAS

 chemicals, products incorporating PFAS, and waste byproducts. For example, PFAS and the waste


                                                  15
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 19 of 133 PageID: 173




 byproducts created in the manufacturing processes were frequently disposed of in unlined dumps,

 and also discharged (through industrial wastewater) into waterways near their production facilities.

        54.     As a result, 3M contaminated the environment near its facilities, and at hundreds of

 gitec thrnuahnut the onuntry and ahrnarl Virtually the entire human pnpulatinn wag alcrt expAged

 en masse to these PFAS chemicals as a result.

        C.      Decades-Long Internal Company                Knowledge      of    the   Deleterious
                Environmental Impacts of PFAS

        55.     3M accumulated significant knowledge about the environmental and health risks

 PFAS represented for the decades while it produced PFAS. For example, in the early 1960s, 3M

 became aware that PFAS contained in chemical waste dumped into landfills could leach into

 groundwater and otherwise enter the environment. A 3M internal memo from 1960 described

 3M's understanding that such contamination "[would] eventually reach the water table and pollute

 domestic wells." Other contemporaneous 3M research showed the Company that its PFAS

 products were durable in the environment and would not degrade after disposal.

        56.     In addition, a 1970 letter from a potential 3M customer to a technical journal

 regarding 3M's AFF Foam noted that the Company's own tests of the substance resulted in effects

 that were "highly derogatory to marine life," and that even at the lowest concentrations, "erratic

 motion, loss of stability, and other visibly odd effects were present [in fish]." A 1974 report from

 the U.S. Navy expressed similar concern over its practice of releasing "a large raft of snow-white

 [AFF Foam]" into harbors, despite 3M's assurances to the Navy that the PFOS-based foam would

 have no adverse effect on the environment.

        57.     3M's internal studies confirmed these concerns regarding negative effects on

 aquatic life. A 3M study from 1977 concluded that PFAS were toxic to aquatic invertebrates. And

 in a technical report from 1979, 3M scientists confirmed that the Company's PFAS substances had



                                                 16
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 20 of 133 PageID: 174




"potential for widespread distribution in the environment," were "completely resistant to

 biodegradation," and "would be expected to persist in the environment for extended periods of

 time." As a result, the scientists concluded that the PFAS they studied could "impact . . . human

 fnncl   AAlltret[Q] hy qatlifinntitly     redlining the Qiirvivnl rntee nf       Pxpmed           PFAR.

           58.       3M continued to research internally, but not disclose to anyone outside the

 Company, the negative environmental and health impacts of PFAS into the 1970s and 1980s.

 During these decades, the Company studied the effect of PFAS in the environment, including in

 surface water and in the plants and animals exposed to industrial pollution from PFAS and its

 waste byproducts. For instance, a 1979 internal 3M report drew a direct correlation between waste

 emanating from 3M's Decatur, Alabama plant and fluorochemicals bioaccumulating in fish tissue

 taken from the Tennessee River. In 1983, 3M scientists internally opined that concerns about

 PFAS "give rise to legitimate questions about the persistence, accumulation potential, and

 ecotoxicity of fluorochemicals in the environment."

           59.       In spite of this internal Company knowledge, for years 3M affirmatively marketed

 its AFF Foam as harmless to the environment. 3M represented in manufacturer presentations and

 literature that the           was biouA egrau.
                                            ...A a+)    T
                                                                       g 44,"4 ...us was
                                                                   ,:«..                   r" I"
                                                                                                   one customer wrote

 in a 1988 letter to 3M expressing "surprise and total shock" that 3M had been misrepresenting this

 attribute of AFF Foam.                  Internal 3M documents confirm that employees knew 3M was

 intentionally deceiving customers, with one employee stating that he did not "think it is in 3M's

 long-term interest to perpetuate the myth that these fluorochemical surfactants are biodegradable,"

 and that "[i]t is probable that this misconception will eventually be discovered, and when that

 happens, 3M will likely be embarrassed, and we and our customers may be fined and forced to

 immediately withdraw products from the market."




                                                            17
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 21 of 133 PageID: 175




         60.      In 1999, a 3M environmental specialist also voiced concerns that PFAS was

 damaging to the environment and living things. He concluded, based on his research, that PFAS

 was "probably more damaging than PCB [polychlorinated biphenyl, a long-banned toxic and

 OArnirogpnin
                inchlqtrini   ohenitioall heoalice it elnetQ not degrnde whereac PC 1   rineQ" The re•Qpnreter

 further concluded that PFAS was "more toxic to wildlife" than PCB, because its end point in the

 environment appeared to be plants and animals, not soil and sediment, as was the case with PCB.

 As was confirmed at a 2002 Federal Aviation Conference, the fluorinated surfactants in AFF Foam

were among the most environmentally persistent substances ever — "impervious to biological and

 most chemical assault."

        D.        Decades-Long Internal Company Knowledge of Negative Health Impacts of
                  PFAS

         61.      As 3M continued to mass produce PFAS and sell them to its customers, 3M's

 research conducted by its own scientists (as well as those from DuPont) began internally amassing

 knowledge regarding the potential harms exposure to PFAS posed to humans and animals. For

 example, a 1950 3M study on mice revealed that PFAS levels built up in the bloodstream. A 1954

 study on the toxicity of PFAS showed that it was fatal to rats and mice, who died after exposure

 to both PFOS and PFOA. A 1956 study found that PFAS binds to proteins in human blood,

 resulting in bioaccumulation of the compounds in the human body.

         62.      The research continued into the 1960s. In 1961, a DuPont toxicologist warned that

 PFAS chemicals enlarged rat and rabbit livers, while another DuPont study published four years

 later showed increased liver and kidney weight and increased spleen size in rats due to exposure

 to the chemicals. A 1963 3M internal technical manual deemed its PFAS compounds to be toxic

 chemicals, and a 1966 3M study confirmed the "acute oral toxicity" of the substance in rats. A

 DuPont toxicologist warned that the chemicals should be "handled with extreme care," and that



                                                        18
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 22 of 133 PageID: 176




 contact with the skin should be "strictly avoided." Despite this internal knowledge, 3M and

 DuPont continued to develop new uses for PFAS and increase production of products utilizing

 PFAS.

          61.        In 196 after PFAS hurl               heP   n    in   mace   prmiiotinn fnr nearly twn denndeQ,

 independent academic researchers published findings that showed the presence of fluorine in

 human blood, but were unable to identify the specific compounds. Years later, in 1975, 3M was

 approached by academic researchers with questions as to whether 3M's Scotchgard or other PFAS-

 containing products (such as Teflon) might be the source of these foreign compounds in human

 blood. At that time, 3M denied and deflected the inquiry, even after its own subsequent internal

 research confirmed PFOA to be at least one component of this organic fluorine.

          64.        Beginning in 1976, 3M began to internally investigate its own employees' exposure

 to fluorochemicals, to gauge the health effects on its workforce. DuPont also began monitoring

 its own employees for this purpose, in 1978. Almost immediately, 3M discovered that the blood

 of employees at its plants in Minnesota, Illinois, and Alabama showed PFOA levels up to 1,000

 times normal levels. The Company also found PFOA in blood serum samples taken from blood
    1,
         at.A.usb   Luc   ...i.e.
                          TT  4- A   4-   4-
                                               Interna"--
                                                      fly, _nvi
                                                           /14 "-re-bll1G1G11    111G PUSS111//11Y   LuaL   u.S   prokAukoLs
                                                                                                                      A,
                                                                                                                             were

 one source of the PFAS chemicals now widely dispersed in the blood of nearly every person in the

 country.

          65.        3M had already learned that PFOA caused changes in rats' livers at levels lower

 than those measured in some of its workers. In response, 3M "urgently recommended that all

 reasonable steps be taken to reduce exposure of employees to these compounds," and nonetheless

 decided that its findings "should not be reported [to the EPA] at this time."




                                                                19
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 23 of 133 PageID: 177




        66.     3M conducted further clandestine research in the late 1970s showing that PFAS

 were toxic to living things. A 1978 study, for instance, showed that PFOA and PFOS were toxic

 to monkeys, pursuant to which all monkeys given PFOS-contaminated food died within the first

 fPw days of the Atiidy. In Another Qtlidy, morker given PFOA developed tiny IPQionA on orgnir

 central to maintaining the body's immune defenses. Again, 3M decided not to report any of these

 results to the EPA or otherwise make these results public. DuPont, for its part, became aware of

 3M's findings by no later than 1981, and had been conducting its own studies into the implications

 of PFAS exposure on its workforce at the time.

        67.     In 1979, 3M sought confidential advice from a well-known external toxicologist

 regarding the foregoing findings. The toxicologist noted that the Company's research regarding

workers who had been exposed to PFAS showed "indications of liver effects" and suggested that

 3M determine whether PFAS "or its metabolites are present in man, what level they are present,

 and the degree of persistence (half-life) of these materials." The toxicologist further emphasized

 that further research was "of utmost importance" because 3M "could have a serious problem."

 Later that same year, a 3M scientist echoed the toxicologist's recommendations, writing in an

 internal 3M memo that "it. is paramount to begin now an assessment of the potential (if any) of the

 long term (carcinogenic) effects for these compounds which are known to persist for a long time

 in the body and thereby give long term chronic exposure."

        68.     3M took a telling precautionary measure in 1981: reassigning "approximately 25

women of childbearing potential" from the Company's Decatur, Alabama PFAS manufacturing

 plant to prevent the workers' continued exposure to PFAS. This action was taken in response to

 further internal toxicology studies, indicating PFAS exposure was linked to birth defects in rat




                                                  20
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 24 of 133 PageID: 178




 fetuses. No further actions were taken to either publish the results of the study, provide additional

 safety measures for 3M workers, or to reexamine the Company's widespread use of PFAS.

        69.     As a result of 3M's failure to act on this decades-long research, by 1984, 3M's

 PAntiniiing internal tPQting 4inwerl that fliinrAPheniiPnIQ wPrP. Qtendily hinAPPiimillAting in thP

 bodies of its employees. 3M did nothing to curtail PFAS production and distribution, nor to inform

 its customers or the public about the dangers posed by PFAS, despite internal correspondence

 urging that the Company "must view this . . . trend with serious concern."

        E.      3M's Attempts to Downplay and Cover-Up Research into, and Actual, PFAS-
                Related Biological and Environmental Damage

        70.     3M responded to its internal knowledge of the hazards associated with PFAS

 exposure by purposefully concealing the animal studies and other research and findings the

 Company sponsored on the topic.          3M successfully suppressed the negative health and

 environmental impacts of PFAS for decades. Indeed, much of the research was only released to

 the EPA for the first time in 1998. And, on multiple occasions, 3M worked to suppress or

 downplay its own researchers' findings regarding the risks attached to PFAS exposure.

        71.     For one example, the Company's 1978 studies exposing monkeys to PFAS showed

 that PFOA-exposed monkeys developed tiny lesions on their spleens, lymph nodes, and bone

 marrow (all organs central in maintaining the body's immune defenses). A follow-up review

 recommended that "lifetime rodent studies should be undertaken as soon as possible." In turn, at

 a 1983 internal meeting of 3M's Fluorochemical Study Committee, a member of the toxicology

 team listed "immunosuppressive effects" as one of three areas of follow-up research that should

 be given highest priority, according to notes for the meeting. Yet, as other 3M researchers noted,

 nearly a decade later, "no follow-up studies of these observations have been reported." In addition,




                                                  21
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 25 of 133 PageID: 179




 3M failed to report its findings to the EPA, its customers, or the public at large, choosing to keep

 knowledge of these troubling findings under wraps.

        72.     3M research conducted in 1992 confirmed the deleterious effects PFAS had on

 hurnAnR vet was similarly kept from the puhlin A 1999 reRenrnh paper regarding the health effentQ

 of PFOA on 115 male workers at one 3M plant showed, among other findings, that workers who

 had at least 10 years of exposure to PFOA had a death rate from prostate cancer that was over

 triple that of workers who had not been exposed to PFOA. This research confirmed the findings

 of a 1983 joint 3M/DuPont study that deemed PFOS to be a carcinogen, and an internal 1989 3M

 study that showed that cancer rates among the Company's PFAS-exposed employees were

 elevated compared to the general population, with especially elevated rates for prostate cancer.

 3M conducted three additional studies regarding the carcinogenic impact of PFAS exposure, but

 did not publish any of the three follow-up papers to the 1992 research.

        73.     By the end of the 1990s, 3M's corporate culture was such that disclosure of the true

 risks PFAS represented was impossible. A 3M scientist raised red flags within the Company

 throughout the 1990s and attempted to assemble and finalize concrete risk assessments regarding

 the true dangers of my A S. However, he was met -with "roadblocks, dela-ys, and indecision" — as

 well as intentional obfuscation on the part of 3M officials. Finally, rather than continuing to be

 complicit in the Company's intentional cover-up, the scientist wrote a resignation letter to 3M as

 a corporate entity, disclaiming the Company's practices and explaining why the scientist felt that

 he needed to leave. The text of the resignation letter reads as follows:

                                                                             28 March 1999

        To: 3M

        I resign my position as Environmental Specialist effective 6 April 1999. My
        resignation is prompted by my profound disappointment in 3M's handling of the
        environmental risks associated with the manufacture and use of perfluorinated


                                                 22
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 26 of 133 PageID: 180




      sulfonates (PFOS) (CAS# 29081-56-9) and its precursors, such as ethyl FOSE
      alcohol (CAS #1691-99-2) and methyl FOSE alcohol (CAS #24448-09-7).

      Perfluorooctanesulfonate is the most insidious pollutant since PCB. It is probably
      more damaging than PCB because it does not degrade, whereas PCB does; it is
      more toxic to wildlife; and its sink in the environment appears to be biota and not
      soil and sediment, as is the case with PCB.

      I have worked within the system to learn more about this chemical and to make the
      company aware of the dangers associated with its continued use. But I have
      continually met roadblocks, delays, and indecision. For weeks on end I have
      received assurances that my samples would be analyzed soon--never to see results.
      There are always excuses and little is accomplished. I can illustrate with several
      examples.

      •   For more than twenty years 3M's ecotoxicologists have urged the company to
          allow testing to perform an ecological risk assessment on PFOS and similar
          chemicals. Since I have been assigned to the problem a year ago, the company
          has continued its hesitancy.

      •   Over a period of seven months I made frequent requests that ecological risk
          consultants be hired to help me plan toxicity testing, environmental sampling,
          chemical fate studies, and ecological risk procedure. I still have not received
          authorization even to bring people in to interview.

      •   I requested, very frequently, over a nine-month period, a sample of chemical to
          send out for fate property and ecotoxicity testing. Finally[,] I was provided with
          one that apparently the division had all along.

      •   I put together a pioneer risk assessment on PFOS that indicated a greater than
          innox, prnhahility of harm to QPn rnarnrnalc hacpri nn prpliminary data nn the
          concentration of PFOS in menhaden fish meal. The 8e committee [referring to
          the Toxic Substances Control Act of 1976 Section 8e ("TSCA 8e"), requiring
          reporting to the EPA for chemical materials that represent a "substantial risk"]
          told me that they would like to reconsider the assessment after we had a
          validated value for fishmeal. That analysis was given high priority by the
          committee. After three months the analysis is still not done--not because there
          were technical problems, but because management did not actually give the
          analysis high priority.

      •   3M submitted a TSCA 8e last May. There is tremendous concern within EPA,
          the country, and the world about persistent bioaccumulative chemicals such as
          PFOS. Just before that submission we found PFOS in the blood of eaglets--
          eaglets still young enough that their only food consisted of fish caught in remote
          lakes by their parents. This finding indicates a widespread environmental
          contamination and food chain transfer and probable bioaccumulation and bio-
          magnification. This is a very significant finding that the [TSCA] 8e reporting


                                               23
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 27 of 133 PageID: 181




          rule was created to collect. 3M chose to report simply that PFOS had been
          found in the blood of animals, which is true but omits the most significant
          information.

      •   One of our customers, Griffin, has data on some of our chemicals. They
          developed this data for pesticide registration purposes. I started regularly
          asking for permission to visit Griffin and view the data last May, Their data
          can help us plan our studies of similar chemicals. It can also indicate if there is
          an unforeseen risk to certain biota or via certain exposure pathways. It was ten
          months before I was allowed to visit Griffin, at which time I did not get to see
          the data. I have to return another time to see it.

      •   3M waited too long to tell customers about the widespread dispersal of PFOS
          in people and the environment. We knew before May of 1998, yet 3M did not
          start telling customers until January of 1999. I felt guilty about this and told
          customers I personally knew earlier. Still, it was not as early as it should have
          been. I kept waiting for 3M to do its duty, as I was continually assured that it
          would. Some of the customers have done risk assessments on the PFOS
          precursor they use. They assume there is not a background in the environment
          and in wildlife. Since there is a background, their risk assessments are
          inaccurate. Thus they can make inappropriate business decisions and not
          realize that their use of PFOS precursors contributes to an aggregate risk.

      •   3M continues to make and sell these chemicals, though the company knows of
          an ecological risk assessment I did that indicates there is a better than 100%
          probability that perfluorooctanesulfonate is biomagnifying in the food chain
          and harming sea mammals. This chemical is more stable than many rocks. And
          the chemicals the company is considering for replacement are just as stable and
          biologically available. The risk assessment I performed was simple, and not
          worst case. If worst case is used, the probability of harm exceeds 100,000%.

      •   3M told those of us working on the fluorochemical project not to write down
          our thoughts or have email discussions on issues because of how our
          speculations could be viewed in a legal discovery process. This has stymied
          intellectual development on the issue, and stifled discussion on the serious
          ethical implications of decisions.

      I have worked to the best of my ability within the system to see that the right actions
      are taken on behalf of the environment. At almost every step, I have been assured
      that action will be taken—yet I see slow or no results. I am told the company is
      concerned, but their actions speak to different concerns than mine. I can no longer
      participate in the process that 3M has established for the management of PFOS and
      precursors. For me it is unethical to be concerned with markets, legal defensibility
      and image over environmental safety.

      Sincerely,



                                                24
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 28 of 133 PageID: 182




        Rich Purdy

        74.     Internal Company emails further show, in Mr. Purdy's words, the "roadblocks,

 delays, and indecision" from 3M with regard to earnestly researching and reporting the adverse

 health and environmental impacts of PFAS. It was 3M's refusal to engage with Mr. Purdy, after

 he had raised his findings and complaints to Thomas DiPasquale ("DiPasquale"), who is still 3M's

 Assistant General Counsel, which eventually prompted Mr. Purdy's resignation. In the days

 leading up to Mr. Purdy's resignation, Mr. Purdy's email exchange with DiPasquale, dated March

 26, 1999, was forwarded to other 3M researchers to explain the Company's lack of action. As the

 exchange reads:

        Georjean:

        It has been more than 3 months since we reviewed Rich's hypothesis on food chain
        contamination. At that time we decided there was insufficient data to support a
        submission. What is the status of obtaining data to either support or refute the need
        to report?

        Tom [DiPasquale]:

        Georjean, I'm not sure there is a need to support or refute the hypothesis within any
        particular time frame. If I recall correctly, the work was itself not part of our formal
        plan for assessment of environmental exposure. There are many other theories
        circulating within the company about the paths of exposure, but we cannot
        undertake extensive efforts to confirm or refute them in each instance. As we
        discussed earlier this week, a comprehensive exposure assessment plan, with
        timetables, milestones, objectives, etc.[,] should be our guiding document. This
        will be needed both for the EPA and for our own purposes. If in the judgment of
        those who are managing the environmental exposure project the Purdy hypothesis
        deserves consideration, then it should be incorporated into the comprehensive plan,
        assigned a priority, and given the necessary resource allocation. I don't see it as
        standing alone or separate from the broader plan.

        Tom

        Rich's response to Torn:

        Plan! That is the same stalling technique you have been using for the last year.
        There is a high probability that PFOS is killing marine mammals and you want
        another plan when we could have had data to support the risk assessment long ago.



                                                  25
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 29 of 133 PageID: 183




        You were given a plan in 1983. Again in the early 90s. And you authorized no
        testing.

        As I recall we obtained data that eaglets contain PFOS in their plasma last April.
        Then you as part of an upper management team dispersed the team that initiated the
        collecting of that data as part of their plan. And then you said we had to put together
        a plan under the Battelle umbrella. As of now we still have not gotten any data
        because of that tactic. Battelle is an albatross around our necks and so are you.

        Preliminary data indicates that adult eagles have 50 times as much in their plasma
        than [sic] those eaglets. We could have gotten that data and more last summer if
        we were not stuck planning with Battelle. Don't you realize we have a plan. You
        continually ignore our plans and start new plans that slows [sic] the collection of
        data essential for our risk assessments. You slow our progress in understanding the
        extent of PFOS pollution and damage. For 20 years the division has been stalling
        the collection of data needed for evaluating the environmental impact of
        fluorochemicals.

        PFOS is the most onerous pollutant since PCB and you want to avoid collecting
        data that indicates that it is probably worse. I am outrage [sic].

        F.     3M Belatedly Reports Its Findings to the EPA and Ceases Production of PFOS
               and PFOA

        75.    3M finally released scientific data regarding PFAS to the EPA in 1998. Years later,

 in 2006, the EPA cited 3M for hundreds of violations of the Toxic Substances Control Act for

 belatedly reporting "substantial risk information" under TSCA 8e. The EPA fined 3M only $1.52

 million for its deception — a tiny fraction of 3M's annual PFAS revenue. Since that time, the

 number of independent scientific articles published on the health and environmental impacts of

 PFAS has exploded. This subsequent research has linked the chemicals to a wide range of health

 effects in people, including testicular and kidney cancer, obesity, impaired fertility, thyroid

 disease, increased cholesterol and lipids in blood, immune system effects, and the early onset of

 puberty.

        76.    In 2000, following disclosure of its PFAS research to the EPA, 3M announced that

 it would begin to phase out production of its long-chain PFAS (i.e., PFOS and PFOA) in response

 to pressure from the agency and in the face of mounting evidence of widespread contamination


                                                  26
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 30 of 133 PageID: 184




 and the accompanying health risks. 3M continues to manufacture other, "short-chain" PFAS

 products as replacements for PFOS and PFOA in some of its products. 3M asserted that its

"products are safe" and cited its "principles of responsible environmental management" when it

 annannned itc plan to   OPACP   prnrinntinn of AFAR   Vet the FPA cimultanenucly warned that the


 data supplied by 3M "indicated that these chemicals [PFAS] are very persistent in the environment,

 have a strong tendency to accumulate in human and animal tissues and could potentially pose a

 risk to human health and the environment over the long term." The EPA also indicated that it

would have banned 3M's long-chain PFAS had 3M not taken voluntary action.

        77.    As a result of the backlash and necessity of phasing out long-chain PFAS, 3M

 vacated certain markets and product areas. For other markets, 3M developed an alternative to its

 eight-carbon-long chain PFOS chemicals, and has created a four-carbon-long chain chemical

 called "PFBS" (perfluorobutane sulfonate). While PFBS and other PFAS have a significantly

 shorter half-life in human blood than the older long-chain PFAS compounds, thus reducing their

 potential for bioaccumulation, their long-term health impacts remain unknown.

        G.     3M Continues to Produce PFAS, and Faces Ongoing Fallout for the Extensive,
               Long-Lasting, and Ongoing Damage PFAS Has Caused to the Environment
               and Living T--gs

        78.     3M's belated disclosure of its research concerning PFAS led to increasing

 regulatory scrutiny from both state and federal agencies, as well as a growing number of lawsuits

 from those who had been exposed and were later able to link their ailments with PFAS and

 products containing PFAS, and those who were now confronted with the fact that their lands and

 waters had been contaminated and would need to undergo extensive remediation.

        79.     Knowledge of the intense liability 3M was generating by continuing to manufacture

 and release PFAS into the environment was reported directly to the Board as early as April 24,

 2007. For instance, in a presentation titled, "Request for Response Actions Board Presentation,"


                                                  27
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 31 of 133 PageID: 185




 toxicologists, environmental health experts, and a remediation director all presented to 3M's Board

 concerning 3M's disposal sites at "Chemolite/Cottage Grove, Oakdale, and Woodbury" — 3M

 industrial plants located in Minnesota that 3M touts as being "like a small city." The presentation

 went on to detail the five determinatinng needed to ectablich liability under the Minnesota

 Environmental Response and Liability Act ("MERLA"): "(1) There is a Release; (2) There is a

 Facility; (3) The Release or Threatened Release is from the Facility; (4) The Release Involves

 Hazardous Substances; and (5) 3M Is a Responsible Person as Defined by MERLA." The

 presentation went through each element and concluded that 3M was responsible for releasing

 PFOA and PFOS at each of the sites and that, according to 3M's own internal investigation not

 released to the public, each of the elements was met for liability under MERLA.

        80.     With culpable Board knowledge that PFAS would continue to build up in the

 environment and in the bodies of living organisms, 3M continued to dump waste directly into the

 ecosystem, even into 2008. For instance, internal Company emails between members of 3M's

"Environmental, Health and Safety Operations" team indicate that the Company continued to

 dump certain PFAS chemicals directly into open waters, even after the Company stopped

 manufacturing these chemicals .for sale due to the potential harm they would cause. C. January

 1, 2008, a manager in 3M's Environmental, Health, Safety, and Regulatory group of its Materials

 Resource Division wrote to 3M Vice President Jean Sweeney:

        I was contacted yesterday by a manager in building 236 whose employee attended
        the 3M meeting about the Woodbury water. There was a statement made at the
        meeting that the employee became very concerned about and felt compelled to
        discuss with his manager who informed me. The statement was something to the
        effect that "3M no longer produces PFOA, PFOS[,] and PFBA [perfluorobutanoic
        acid]." The part that is of concern to the employee is the PFBA. The fact is, 3M
        continues to generate PFBA in fairly large quantities in Cordova as a by-product
        that is constituent in our waste water that is directly discharged into the Mississippi
        River.

        This may be a matter of semantics, however, I promised to pass on the concern.


                                                  28
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 32 of 133 PageID: 186




 In response, 3M Vice President Jean Sweeney wrote:

        Thank you for your comment. I appreciate your bringing this to my attention.
        Others have raised this, also. It is not correct for me to state that 3M no longer
        manufactures PFOA, PFOS, or PFBA. It is more accurate for me to state that we
        no longer manufacture these chemicals for sale. It is true that, for instance, PFBA
        is a by-product in the waste stream from some of our current PFC manufacturing.
        I will amend my statement at the public meeting in accordance with this.

        Your feedback is exactly the reason why we first do the presentation with our
        employees before we present to the public — so that inconsistencies can be caught
        and corrected.

        Again, thanks for raising this issue.

Nowhere in the emails was there a discussion of any action to stop the Company from dumping

 PFAS chemicals directly into the Mississippi River. Instead, the email exchange shows that these

 3M employees were concerned solely with carefully crafting statements made at public meetings

 to avoid culpability, and not in reforming the Company's practices of dumping toxic, non-

 degradable chemicals into open waters.

        81.     Though 3M has ceased production of many of its most notorious PFAS chemicals,

 because they do not break down in the environment and can build up in animal and human tissues,

 these chemicals continue to pose hazards long after their release into the environment. This is

 particularly true in areas that continue to show extremely high levels of PEAS in groundwater due

 to decades of industrial discharges into drinking water sources, or near military installations or

 airports where PFAS-laden AFF Foam was used.

        82.     As a result of PFAS' structure as a "forever chemical," the Company has been

 exposed to a multitude of regulatory developments and litigation regarding PFAS as a result of the

 massive environmental, human health, and other negative consequences from the chemicals.

                1.     Increasing Regulation as a Result of Growing Public Knowledge
                       Regarding the Hazardous Properties of PFAS




                                                29
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 33 of 133 PageID: 187




        83.        The EPA released a preliminary risk assessment report for PFOA acknowledging

 the substance's hazardous and dangerous properties in 2005. However, the report was also

 criticized for discounting or ignoring significant scientific findings indicating that PFOA increased

 ricks fnr heart   attackAtrnke   hrenAt   Harmer teAtinillnr nAllretr and   niimernim AthPr health hArmQ.

 The report was also criticized for failing to consider the effects that PFOA has on the immune

 system, seemingly without justification.

        84.        The EPA continued to act on PFAS by reaching agreements with eight major PFAS

 manufacturers, including 3M, beginning in 2006 to completely phase out long-chain PFOA and

 PFOS by 2015. However, the agreements were voluntary and unenforceable. The EPA would not

 set standards for levels of PFAS in drinking water until 2009, when it created an "action plan"

 establishing 400 ppt for PFOA and 200 ppt for PFOS as screening levels for further examination

 into potential risk from exposure in drinking water. To demonstrate how miniscule is the amount

 of PFAS chemicals required in drinking water to be dangerous to human life, one ppt is equivalent

 to one drop of water in 20 Olympic-sized swimming pools.

        85.        Unfortunately, due to 3M's knowing misfeasance, the levels of PFAS present in

 waters were orders of magnitude greater than the EPA 's testing                        For instance, at: a

 contamination site tested near Atlantic City, New Jersey, AFF Foam-related contamination was

 tested as high as 95,000 ppt for PFOS and 41,000 ppt for PFOA.

        86.        It would not be until May 2016 that the EPA would re-evaluate its 2009

 PFOS/PFOA action plan and issue its "Drinking Water Health Advisory for [PFOS and PFOA]"

 (the "2016 Health Advisory"). The 2016 Health Advisory significantly reduced its guidance for

 the level of PFAS present in drinking water to be safely consumed over the course of a lifetime, to

 a limit of 70 ppt. This limit superseded provisional levels established in 2009 of 300 to 400 ppt.




                                                      30
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 34 of 133 PageID: 188




        87.     This reduction in advisory levels significantly expanded the areas considered

 contaminated by 3M.      As the Office of Environment, Health, Safety, and Security of the

 Department of Energy explained, "[t]his numerical reduction [in the 2016 Health Advisory for safe

 levpic nfPFAS in drinking waterl cionifirtantly inarpaced the number awater qvctemq imnarted "


        88.     As the number of water systems impacted increased, 3M's potential liability for

 environmental damage was also similarly enlarged. Significantly, the enhanced 70 ppt limit

 affected eight facilities in Alabama where 3M had significant PFAS manufacturing capability,

 including: West Morgan-East Lawrence Water Authority; Gadsden Water Works & Sewer Board;

 Centre Sewer Board; Vinemont Anon West Point Water Systems, Inc.; West Lawrence Water Co-

 op; Northeast Alabama Water District (in Fort Payne); Southside Water Works and Sewer Board

 (in Gadsden); and The Utilities Board of Rainbow City.

        89.     3M's facilities in Decatur, Alabama were especially significant, as the center was

 a "major producer" of PFAS. Significantly, 3M failed to comply with the requirements regarding

 discharges from this facility for a decade. As would only later be uncovered in 2019, and leading

 to a federal grand jury subpoena on the Company in January 2020, 3M's Decatur Alabama
                            A 'CDC A
          nice,atty                    kpcittuutuuuLauc   J1.411 \Mall   ULM,   au 1.1.11,GlincLuaLc 4...uctink-at   1.1JULL




 in the manufacture of long-chain PFAS) into the Tennessee River from December 2009 until at

 least June 2019. These discharges led to the contamination of Decatur's nearby Brookhaven

 Middle School, which became so contaminated that it had to be shut down. 3M was forced to buy

 the property back from the Decatur Board of Education, but did not buy back an adjacent

 Aquadome Recreation Center, which had also been contaminated. As of May 2020, Decatur

 officials reportedly were considering whether to sue to force 3M to clean up the PFAS-

 contaminated areas and seek recovery for the contamination.




                                                 31
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 35 of 133 PageID: 189




            90.      Compounding these illegal acts and 3M's inability to come into lawful compliance,

 3M later disclosed in January 2020 that similar releases involving FBSA "may have" occurred at

 a plant in Cordova, Illinois. State authorities governing natural resource management in Michigan,

 iiiinniq    and   WiCe.(111C111 have   repnrtertly taken action   to   coordinate   with the FPA in   reQpotre to


 investigate whether the areas affected maintain safe drinking water, and to determine the level of

 PFAS contamination in their respective states.

            91.      However, in 2016, none of 3M's practices of dumping waste into local waters was

 known outside the Company. Instead, a Harvard University study, published on August 19, 2016,

 in the journal Environmental Science and Technology Letters, found that the drinking water of

 6 million Americans, including people in West Virginia, Kentucky, and Ohio, contained

 significant amounts of PFAS. The study noted that PFAS-contaminated water was also detected

 in water supplies all over the United States, including in almost the entirety of New Jersey and

 most of Eastern Pennsylvania. The study found the following widespread contamination of

 drinking water in the U.S. by PFAS:




                                                          32
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 36 of 133 PageID: 190




                       Hydrological units with                                     Industrial sites          Military fire
                                                                      50%                                  training areas
                         detectable PFASs

                                                                                                                   MI
                                                                      20%j

                                                                      10%
                                                                        0                 —           — - Ell      I
                                                                                   none       al          none         al

         •••
                                                                          AFFF certified airports           Wastewater
                                                                      50% —                               treatment plants
                                                   4                  40% —
                                                                      30% —
         1111 Detected                                                20% —
                 Not detected                                         10% —
         I       No data
                                                                                   none



               92.     On the heels of the publication of this research, the Minneapolis Star Tribune also

 reported in August 2016 that 80 households in Washington County, Minnesota — yet another of

 3M's manufacturing and disposal centers for PFAS — were forced to resort to bottled water and

 filtration systems in light of the risks posed by PFAS-contaminated groundwater. According to

 the article, the PEA.S levels founfl in Washington rounty's         SALthinking     :veer at the tin". eac,eeile/1

 the EPA's newly-established federal safety standards, long contaminating the groundwater in the

 area.

               93.     In March 2017, New Jersey's Department of Environmental Protection released a

 report with its recommendation for a maximum contaminant level for PFOA in drinking water.

 The recommendation was based on years of scientific research and included a public comment

 period throughout 2016. The report found that "PFOA was the most frequently detected PFC

 [perfluorinated compound, and umbrella term to describe many fluorinated chemicals] and was

 found in samples from approximately 60% of the 80 [New Jersey public water systems] tested."


                                                       33
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 37 of 133 PageID: 191




        94.      Instead of coming forward and taking responsibility for its part in the contamination

 of vast numbers of water systems across the United States and the related environmental impacts,

 3M repeatedly maintained that it had acted as an "environmental steward" at this time, and denied

 its itTnQpnnQiille activity with recpeot to the rtnntinued mannfaotnre nfPFAS Fnr inctanoe in "Iwq

 2017 Sustainability Report, published annually on the Company's website for activity during fiscal

 year 2016, 3M stated that "[w]e have been setting global environmental goals [at 3M] since 1990.

 A strong part of our company history, these goals have helped dramatically reduce our own

 environmental footprint and established [3M] as a leader in environmental stewardship." Similar

 statements were again made in 3M's 2018 Sustainability Report for fiscal year 2017, wherein 3M

 claimed "environmental stewardship is a core corporate commitment backed by decades of proven

 performance."

                 2.     3M Faces Increasing Legal Liability as the Extent of the Harm from
                        Decades of PFAS Contamination Is Uncovered

        95.      As a result of the foregoing, 3M, DuPont, and other customers engaged in

 manufacturing with PFAS products faced significant liability from lawsuits related to the harms

 caused by PFAS and its byproducts. The claims represented significant liability for 3M arising

 out of its manufacture, distribution, and improper disposal of PFAS.

        96.      3M manufactured PFAS compounds at, inter alia, its Cottage Grove industrial

 facilities in Minnesota, and chemical plants located in Decatur, Alabama, and Cordova, Illinois.

 3M also manufactured PFAS overseas at sites in Antwerp, Belgium and Gendorf, Germany. As a

 result, the Company is defending a host of lawsuits and engaged in remediation efforts in

 connection with the manufacture, distribution, and disposal of PFAS and its byproducts that

 occurred at those sites.




                                                  34
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 38 of 133 PageID: 192




        97.       In 2002, current and former employees of 3M's plant in Decatur, Alabama (where

 Scotchgard was long produced) sued the Company for personal injuries tied to their exposure to

 toxic chemicals. Though the complaint was dismissed in 2005, an amended complaint was filed

 fnr thAqe with prAperty damage olaimc in the vininity of the Tleoanir plant A ceonnd Alabama

 lawsuit was filed in 2004, this one by residents near the Decatur plant who alleged that PFAS

 chemicals from the plant contaminated their soil and groundwater, lowering their property values.

 And a third suit related to the Decatur plant was filed in 2009, seeking relief for those whose

 property was contaminated by PFAS.

        98.       In 2008, 3M entered into a voluntary remedial action agreement with the Alabama

 Department of Environmental Management ("Alabama DEM") to address the presence of PFCs

 in the soil at 3M's manufacturing facility in Decatur, Alabama. Pursuant to a permit issued by the

 Alabama DEM, the Company had previously incorporated its wastewater treatment plant sludge

 containing PFCs in fields at its Decatur facility for approximately twenty years.

        99.       3M also produced PFAS at its Cottage Grove, Minnesota facility from the late

 1940s until 2002. PFOA was the main type of PFAS manufactured at this site. According to the

   nuicsuLa
                                 L7 —la-
              L.Pcpat uncut. kit licatut
                                           / 641i ATIT_P, N
                                                         ),   441-4-u,             4
                                                                         aLc.t. LicaLincin plain   Ull   JUG
                                                                                                               4-t.
                                                                                                               um*. plut,csbcd



 water from production activities did not remove PFAS, so PFAS [was] in the waste water that went

 into the Mississippi River." In addition, according to records kept by the MDH related to PFAS

 sites in Minnesota, environmental testing shows that the groundwater beneath the 3M Cottage

 Grove site is contaminated with PFOA and other PFAS, including PFOS and PFBA. The levels

 of PFAS for some areas exceeded MDH criteria for safe levels in drinking water.

        100.      In August 2014, the Illinois EPA approved a request by the Company to establish

 a groundwater management zone at its manufacturing facility in Cordova, Illinois. According to




                                                                35
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 39 of 133 PageID: 193




 3M filings, the responsibilities include ongoing pumping of impacted site groundwater,

 groundwater monitoring, and routine reporting of results.

        101.    Since 2015, numerous other lawsuits have been filed against 3M and other PFAS

 mAnufnotilrerq and   rtiiqtninen   fnr elniing reinter] to intPr alia PFAS onntnniinntinn of Alnhnmn'q

 waterways, additional remediation required to remove PFAS from municipal water supplies, and

 the damage caused by PFAS to public health and property.

        102.    For example, in October 2015, West Morgan-East Lawrence Water and Sewer

 Authority ("WMELA") filed individual and class action claims against 3M and others in the U.S.

 District Court for the Northern District of Alabama, seeking compensatory and punitive damages

 and injunctive relief for contamination of the Tennessee River from chemicals, including PFAS

 produced from 3M's manufacturing processes in Decatur, Alabama. The complaint alleged that

 the chemicals could not be removed by the water treatment processes utilized by WMELA,

 compounding the harm. In September 2016, 3M's motion to dismiss the claims was partly denied,

 with negligence claims for property damage, public nuisance, abatement of nuisance, battery, and

wantonness surviving.

        10_3.         T,
                .B.11 Jane nn14     1 GLIILVSJGG
                                                              T.   con-,menced a lawsuit      the U.S.

 District Court for the Northern District of Alabama against 3M and others for violating the

 Resource Conservation and Recovery Act in connection with the unlawful disposal of certain PFCs

 through 3M's ownership and operation of certain sites in Tennessee. On February 10, 2017, 3M's

 motion to dismiss was denied in its entirety.

        104.    On July 25, 2016, The New York Times published an article addressing PFAS

 contamination at U.S. military bases in connection with 3M's AFF Foam. The article explained

 that, "Defense Department officials initially identified about 700 sites of possible contamination,




                                                     36
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 40 of 133 PageID: 194




 but that number has surged to at least 2,000, most of them on Air Force bases." Jennifer Feld, a

 professor at Oregon State University and an expert on the chemistry of AFF Foam, was quoted in

 the article as stating that, with respect to contaminated water from AFF Foam, lilt's quite possible

 it will tnuoh every etate" The article further nnted that three cAlAradn nAmrnunitie% with         n



 combined population of approximately 60,000 people, tested at twice, three times, and nearly 20

 times above the 70 ppt guideline that had recently been set by the EPA in May 2016.

        105.    In January 2017, several hundred plaintiffs — who receive their water from

 WMELA — sued 3M, a subsidiary, Dyneon, and others in the counties of Lawrence and Morgan,

 Alabama for manufacturing and disposal out of facilities in Decatur, Alabama that released, and

 continue to release, PFOA, PFOS, and related chemicals into the groundwater and surface water

 of the sites surrounding the facilities, and further resulting in discharge into the Tennessee River.

 The suit asserted common law claims for negligence, nuisance, trespass, wantonness, and battery,

 as well as claims for injunctive relief and punitive damages. A similar putative class action was

 filed against 3M, Dyneon, and others in November 2017.

        106.    On February 13, 2017, DuPont and other companies agreed to pay $671 million to

 seftle thousands of personal injury- lawsuits regarding negative health impacts from exposure to

 PFOA. On the same day, The Wall Street Journal published an article entitled, "DuPont Settlement

 of Chemical Exposure Case Seen as 'Shot in the Arm' for Other Suits." The article noted that the

 massive $671 million settlement was reached midway through the trial of a pipe fitter who had

 been diagnosed with testicular cancer from PFOA-contaminated water. The article further noted

 that the jury had been presented with "dozens of internal DuPont documents to argue that the

 Company knew of the health risks of PFOA to residents and how difficult it is for the body to rid

 itself of the chemical."




                                                  37
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 41 of 133 PageID: 195




         107.    In May 2017, the Water Works and Sewer Board of the Town of Centre, Alabama

 (the "Centre Sewer Board") filed a lawsuit in the Circuit Court of Cherokee County, Alabama

 against 3M, DuPont, and various carpet and textile manufacturers. The Centre Sewer Board

 contended that PFC frnm         and the other defendants' facilities rtnntaminated the tnwrec water


 source for drinking water. The complaint sought unstated damages for the installation and

 operation of a water filtration system, expenses to monitor PFC levels, lost profits and sales, and

 injunctive relief.

         108.    In addition, hundreds of class actions and other lawsuits have been filed against 3M

 and others relating to the damages caused by PFAS contained in 3M's AFF Foam that was used at

 airports, refineries, military bases, and firefighter and fire training facilities. These damages

 include injuries to health, property, and the environment in surrounding areas. The AFF Foam

 cases were consolidated in late 2018 into a multi-district litigation (the "AFF Foam MDL")

 pending in the United States District Court for the District of South Carolina. Several other AFF

 Foam-related suits are also pending in several state courts.

                 3.     State Attorneys General File Suit Against 3M

                        w.      New Jersey

         109.    One such suit consolidated into the AFF Foam cases MDL was filed by the

 Attorney General of the State of New Jersey, Gurbir Grewal (the "NJAG Action"). As noted above

 in ¶93, by 2016 New Jersey experienced widespread PFAS contamination across virtually all of

 its waterways. The NJAG Action was filed in May 2019, bringing claims of strict liability for

 design defects and the failure to warn, negligence, public nuisance, and violations of New Jersey's

 Consumer Fraud Act (the "NJCFA"). Specifically, the NJAG Action alleged injury to New Jersey

 from 3M's, DuPont's, and other manufacturers' PFOS, PFOA, and AFF Foam products, including

widespread contamination of the natural resources of New Jersey, including its groundwater,


                                                  38
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 42 of 133 PageID: 196




 surface water, sediments, soils, and biota. New Jersey, through its Attorney General, also alleged

 that 3M committed deceptive and fraudulent business practices in connection with its

 advertisement, offer for sale, and sale of AFF Foam to New Jersey state government entities,

 oniintieQ miinioipnlitieQ anal                    lAnAl   fire depArtmentg.

           110.            The NJAG Action further alleged that affected entities included county fire training

 academies, and potentially hundreds of local fire departments that purchased and used these

 products to perform public services, and sought to require 3M to pay all costs necessary to

 investigate, remediate, assess, and restore the sites in New Jersey where AFF Foam was

 transported, stored, used, handled, released, spilled, and disposed, as well as all of the off-site areas

 and natural resources that have been contaminated by AFF Foam.

           111.            As noted in the NJAG Action, New Jersey had imposed even stricter groundwater

 criteria for PFOS and PFOA than the 70 ppt guideline proposed by the EPA in 2016: on March

 13, 2019, the New Jersey Department of Environmental Protection ("NJDEP") proposed rules

 establishing maximum contaminant levels and groundwater quality standards for PFOS of 13 ppt,

 and for PFOA of 14 ppt. A single AFF Foam product used for its intended purpose during a
                            Itesv• 7".•••••••     e,. • .4 ."i" net"   41.• ••••• • eves v.. A n.   "sr   nen11..«n             DVc!   1.,""A
 110.1111116   G V Gill,    111J %V V V Gi p    W LP ULU. 1G1G0.JG     111V LLJ0.11LLJ              LPL   60..1.1.U.1.1J   Vl   1 1.            W 0.1G1   1111V   1.11G




 environment. While investigation of AFF Foam-contaminated areas in New Jersey is ongoing, as

 of the date of the filing of the NJAG Action, many military facilities had been confirmed

 contaminated, including Joint Base McGuire-Dix-Lakehurst in Burlington and Ocean Counties;

Naval Weapons Station Earle in Monmouth County; the Naval Air Warfare Center in Trenton,

 which includes a nearby research facility and airport; and the Federal Aviation Administration

 William J. Hughes Technical Center in Atlantic County, with more widespread contamination

 across New Jersey expected.




                                                                                   39
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 43 of 133 PageID: 197




          112.     In addition to the military sites where PFAS contamination had been measured,

NJDEP released a study of 11 waterways in New Jersey in 2018, entitled "Investigation of Levels

 of Perfluorinated Compounds in New Jersey Fish, Surface Water, and Sediment." The study found

 Rigni finn nt   nAntnminntinn in three hnrlie ciirrrninrlina .Taint Race Mefli               nkehlimt

 including in groundwater, surface water, sediment, and biota. An additional study sampling areas

 of Joint Base McGuire-Dix-Lakehurst further found some groundwater wells had levels of PFOS

 and PFOA as high as 264,300 ppt, and surface water showing combined levels as high as 8,830

 ppt. Sampling of drinking water off-site of three private drinking water wells also revealed PFOS

 and PFOA levels ranging from 152 ppt to 1,688 ppt. Finally, local fish populations exhibited

 levels of PFOS so severe that NJDEP issued advisories for certain species to be consumed no more

 than once per year, or not at all.

          113.     Further studies sampling groundwater in 2014 and 2016 uncovered further PFOS

 and PFOA concentrations in fire training areas, including concentrations as high as 95,000 ppt for

 PFOS and 41,000 ppt for PFOA. The effect on surface water, groundwater, and drinking water

 supplies that the area served was ongoing and the overall harm unknown. Testing of off-site

 private wells near knovvn conta        ated areas also revealed PFOS and PFOA groundwater levels

 at concentrations well above the established limits.

          114.     In reaction to the filing of the New Jersey case, 3M issued a statement claiming that

 the Company "acted responsibly in connection with PFAS and will vigorously defend its record

 of environmental stewardship."

                          b. Minnesota

          115.     On December 30, 2010, the Attorney General for the State of Minnesota, Lori

 Swanson, filed a lawsuit in Hennepin County District Court against 3M to recover damages for

 injury to, destruction of, and loss of use of certain of the State's natural resources under MERLA


                                                    40
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 44 of 133 PageID: 198




 (the "Minnesota AG Action"). The lawsuit also asserted statutory nuisance and common law

 claims of trespass, nuisance, and negligence with respect to the presence of PFAS in the

 groundwater, surface water, fish or other aquatic life, and sediment. Minnesota alleged that the

 rAmpAny "in plim lit of prAfit rielibernirly dignArderi the qiihonntinl rick of injury tel the penple

 and environment of Minnesota from its continued manufacture of PFC's [sic] and its improper

 disposal . . ."

         116.         The Minnesota AG Action alleged that, for over 50 years, 3M produced PFCs for

 a variety of consumer, commercial, and industrial products, including stain repellents like

 Scotchgard, fire retardants, stain removers, paints, hydraulic fluids, semiconductors, and other

 chemical products. Instead of properly disposing of PFCs and their waste byproducts, however,

 3M polluted Minnesota ground and surface water, causing injury to the natural resources of

 Minnesota. The pollution came from waste sites at industrial facilities located in Cottage Grove;

 Oakdale; Woodbury; and the Washington County Landfill in Lake Elmo. Minnesota further noted

 that 3M was the sole manufacturer of PFOS in the United States, and a major manufacturer of

 PFOA for the duration of the alleged wrongdoing.
         1 1 '7
         11       .       /Lai /II   llll: nnesoLa was exi.nsive. n
                                     It                 4"    •
                                                                      11)11
                                                                      111f1
                                                                            square mites
                                                                                    •1
                                                                                           groun..waLer
                                                                                                 A
                                                                                                        'lave

 been contaminated by 3M's disposal of PFCs, affecting four major aquifers: the St. Peter, Prairie

 du Chien, Jordan, and Franconia aquifers, which are the source of residential drinking water for

 tens of thousands of Minnesotans. And as 3M's own internal studies of its employees showed,

 PFOA exposure held a positive association with prostate cancer, cerebrovascular disease, and

 diabetes. Because of high levels of PFOS found in the tissues of fish from certain parts of the

 Mississippi River and from Lake Elmo, the Minnesota Pollution Control Agency also had to

 declare these areas as "impaired" under Section 303(d) of the federal Clean Water Act, 33 U.S.C.




                                                             41
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 45 of 133 PageID: 199




 §1313(d), because these areas no longer met applicable water quality standards and fish from these

 areas were no longer safe for human consumption.

             118.       3M's own assessments also noted that the PFCs it disposed of impacted soil,

 aranndwater carfare water retelimentc hints and tenth nrivate and nnhlio nearhv drinking:, water

 wells in Minnesota. As a result, the residents of the eastern metropolitan area of the Twin Cities

 showed elevated PFC levels in blood tests when compared to the U.S. population as a whole. In

 the context of research from 2007, showing that high concentrations of PFCs harm the liver and

 thyroid and further lead to developmental problems related to pregnancies, the harm to

 Minnesota's public health is vast. Minnesota further alleged that 3M conducted extensive further

 research, which granted it vast internal knowledge on the negative impact of PFCs on human health

 and the environment.

             119.       As the Minnesota AG Action makes clear, 3M was not authorized or permitted by

 the State to release and discharge PFCs into groundwater and surface water. To the contrary, as

 soon as research began to be published showing the public harms of PFAS, Minnesota established

 standards starting in 2002 for PFOA and PFOS in drinking water, and later in 2007 for additional

 ILVall11
            s«eli,
             .1.3111.
                          i<4.1-nD
                             1.1.1%..L,   MULLS
                                                  :«..
                                                      6
                                                          •   .4,1 re,.   nrn      A         nvetc,
                                                                           1...6-1.r1. aLLU. 1        ILL   WALLIN =GI   rurther, 3M

 was never granted authorization from the Minnesota Pollution Control Agency to discharge PFCs

 into the waters of Minnesota, and such discharge was carried out in direct contravention of existing

 Minnesota law. According to Minnesota, the harm 3M caused was ongoing and had not been

 remediated by the Company.

             120.       The Minnesota AG Action was resolved by an agreement and consent order entered

 into on February 20, 2018 (the "Settlement Agreement"). Pursuant to the Settlement Agreement,

 3M agreed to pay $850 million to Minnesota, which was held in grant for a Water Quality and




                                                                    42
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 46 of 133 PageID: 200




 Sustainability Fund. The grant is to be used to cover costs, fees, and expenses for projects to

 enhance the quality, quantity, and sustainability of the drinking water affected by 3M. The

 remedial measures required are extensive, including the need to provide alternative drinking water

  tIlltrEtA fnr RAmP miinirinalitiPR the treatment of existing water cirnnliec prAjPPts rleqgned to

 recharge groundwater stores, and projects to allow individual residences to connect to non-

 contaminated municipal water supplies.

          121.   In addition to the $850 million immediate penalty, 3M was also required to provide

 up to an additional $40 million over five years after entry into the Settlement Agreement for certain

"temporary" water treatment solutions until the long-term remedial actions contemplated in the

 Settlement Agreement could be implemented.

          122.   The agreement included no corporate governance reforms or other palliative

 remediations at the Company.

                        c.      Other States

          123.   3M has also been targeted by other state Attorneys General outside of New Jersey

 and Minnesota for its role in contamination caused by the Company's PFAS products. The states

 of NPVIT Vnrle anti (Min (in Tuna and npopmi-ipr nf 1111R rpenprthrphrl Park filnrl laurenite aaainet


 3M and others seeking to recover the costs incurred in responding to contamination caused by AFF

 Foam. These cases were also transferred to the AFF Foam MDL. In reaction to the filing of the

New York AFF Foam case, a 3M spokesperson claimed that it had "acted responsibly at all times

 and will defend its record of stewardship in connection with its manufacturing and sale of AFF

 Foam.-

          124.   In 2019, additional suits were filed by the states of New York (which filed two

 actions, one in February and one in July 2019), New Jersey (which filed two actions in March

 2019), New Hampshire (which filed two actions in May 2019), and Vermont (which filed two


                                                  43
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 47 of 133 PageID: 201




 actions in June 2019).       The claims were brought against 3M and others related to PFAS

 contamination.

         125.     The New Hampshire actions, filed in May 2019 against 3M and others for PFAS

 onntaminatinn are similar to the prinr claims filed by nth Pr Attorner (lenerni in      that they nign

 seek damages for PFAS contamination. As in New Jersey, PFAS contamination was found across

 the State, in all ten counties and with significant exposure to large towns like Merrimack and

 Portsmouth, which had caused families to resort to the use of bottled water. New Hampshire

 Attorney General Gordon MacDonald stated in connection with the filing of the actions, "[i]t is

 my hope that those responsible for the manufacture and distribution of PFAS will recognize the

 severity of the issues they've caused and will become part of the solution."

         126.     Michigan and other states are also soliciting proposals for outside legal expertise in

 pursuing claims against manufacturers, distributors, and other responsible parties related to PFAS

 contamination.

                  4.     Securities Fraud Class Action Claims

         127.     Following on the substantial liabilities 3M incurred as a result of the Minnesota

 State AC', Action, ac Axel ns the, potential           presented by the, foregoing outstgnding public

 injury claims, two securities fraud class actions were filed against the Company beginning in July

 2019. These actions were consolidated into the Securities Action, alleging that 3M failed to

 acknowledge and account for the massive liabilities it was facing, in violation of §§10(b) and 20(a)

 of the Securities Exchange Act of 1934.

         128.     The Securities Action alleges that, as a result of the foregoing allegations made by

 the several states described herein, 3M and its executives knew by no later than February 2017, if

 not earlier, that the Company was facing massive liabilities for its manufacture, distribution, and

 disposal of PFAS, but failed to even partially acknowledge these liabilities until at least 2019.


                                                   44
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 48 of 133 PageID: 202




        129.    As the Securities Action alleged, until the $850 million settlement announced in

 the Minnesota AG Action, 3M's recorded liabilities for all environmental-related liabilities (not

just those limited to PFAS) was only $28 million — merely a fraction of the settlement value of just

 this (Inc, lnwQiiit More Qpenifinnlly the compAny'Q Form 10-K for the yenr ended nenemher

 2017, indicates that 3M had reserved only $28 million for estimated "environmental remediation,"

with an additional $25 million reserved for "other environmental liabilities."

        130.    In September 2017, the State of Minnesota had submitted its expert report in the

 case against 3M, contending that the State had suffered $5 billion in damages. Notwithstanding

 Minnesota's damages analysis, and a December 2017 ruling that Minnesota could go forward with

 discovery on the issue of punitive damages, however, 3M never recorded a reserve for the case. It

 was only in connection with the announcement of the Settlement Agreement that 3M would later

 book a pre-tax charge of $897 million, inclusive of legal fees and other related obligations, in the

 first quarter of 2018 in connection with the resolution of the Minnesota AG Action.

        131.    Soon after the Settlement Agreement was announced, the Attorney General for the

 State of Minnesota posted a trove of internal Company emails and memoranda produced by 3M

 during the litigation, which had never been published previously. These materials first made clear

 that 3M was aware as far back as the 1970s (and possibly earlier) that PFAS pose a serious risk to

 public health. The documents also confirmed that, for decades, 3M withheld this information from

 state and federal regulators.

        132.    Immediately following 3M's announcement of the Settlement Agreement, on April

 27, 2018, the SEC wrote to 3M asking the Company to explain how it was possible that the

 Company's annual Form 10-K for the year ended December 31, 2017, which was filed less than




                                                 45
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 49 of 133 PageID: 203




 two weeks before the $850 million settlement was announced, did not record any charge for the

 Minnesota AG Action:

        You disclose [on February 8, 2018] that as of December 31, 2017 you had not
        recorded any liability related to the Minnesota Environmental Litigation because
        vrni believed any Qiioh liability wnq not prAhnhle anrd eqininhle HAWeVer we note

        from your Form 8-K dated February 20, 2018 that you settled the lawsuit on that
        day for $850 million. Please address the following:

        •       Please provide us with your analysis of [Accounting Standards
                Codification] ASC 450-20-25 and ASC 450-20-30 in determining that no
                loss contingency accrual relating to this action was required as of December
                31, 2017. Clearly explain to us why the loss contingency was not probable
                and estimable as of that date.

        •       Tell us how you considered the guidance in ASC 855 — Subsequent Events
                — in concluding on your disclosures relating to this matter in this Form 10-
                K, which was filed with us on February 8, 2018.

         133.   On May 8, 2018, 3M responded to the SEC's April 27, 2018, letter by asserting,

 inter alia, that "because any liability arising from this litigation was neither probable nor estimable,

 or if estimable had a low end of the range of $0, the Company concluded that no accrual for this

 matter was required in its financial statements for the period ended December 31, 2017." In

 addition, 3M asserted that "[b]etween December 31, 2017 and February 8, 2018" — the date the

 Company's annual report on Form 10-K was filed — "no event or development occurred in the

 litigation that changed the Company's view of the case as of the balance sheet date or as of the

 date the Company filed its Form 10-K."

         134.   As the Securities Action alleges, 3M continued to downplay and otherwise fail to

 acknowledge the extent of the liability that PFAS represented for the Company. In April 2019, for

 instance, 3N1's reserve established for the Settlement Agreement with Minnesota was merely $235

 million. A press release from the Company explained that this reserve was meant to cover global

 remediation at five manufacturing plants, including in Alabama, Illinois, and Minnesota in the

 U.S., and in Belgium and Germany. Specifically, in the April 25, 2019, Press Release, the


                                                   46
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 50 of 133 PageID: 204




 Company announced it had "established a reserve of $235 million to resolve certain environmental

 matters and litigation, in which 3M is a defendant, related to its historical manufacture and disposal

 of PFAS-containing waste."

        115     The V.15 million reserve renntyled      UrAA   mnoh larder than the naltry amnirnAs


 previously recorded by the Company:

                                      Recorded Liabilities for          Recorded Liabilities for
                                      "Other Environmental                 "Environmental
             As of:                          Liabilities"                    Remediation"
  December 31, 2016                 $29 million                       $38 million
  March 31, 2017                    $29 million                       $36 million
  June 30, 2017                     $28 million                       $36 million
  September 30, 2017                $27 million                       $38 million
  December 31, 2017                 $25 million                       $28 million
  March 31, 2018                    $54 million                       $31 million
  June 30, 2018                     $59 million                       $30 million
  September 30, 2018                $69 million                       $29 million
  December 31, 2018                 $59 million                       $25 million

        136.    As the Securities Action noted, the response from analysts was immediate and

 concerning. Given the Company's longstanding understatement of its PFAS liabilities, analysts

 questioned whether the Company's new $235 million reserve was only the tip of the iceberg,

 explaining that "[w]e are now seeing a pattern of less than expedient disclosure," that IN* view

 the PFAS . . . disclosure approach as now a red flag," and that "we fear that the $235m reserve

 increase taken in 1Q will continue to grow over time."

        137.    Even though 3M had exponentially increased its reserves, stunning investors and

 exposing the falsehood of the Company's earlier statements concerning 3M's PFAS liability, this

 change was clearly not enough to cover 3M's mounting liabilities with respect to PFAS. Analysts

 at Deutsche Bank, J.P. Morgan, and RBC Capital Markets all expressed skepticism that a $235

 million reserve would be adequate in the face of the nearly $900 million settlement attained by the

 State of Minnesota. J.P. Morgan, for example, "expect[ed] a parade of settlements and charges


                                                  47
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 51 of 133 PageID: 205




 into future years," and "question[ed] why, if these do turn out to be several billion dollars, we are

 excluding them from [earnings per share] as they will likely run through [free cash flow]. . . ."

          138.     As a result of the foregoing, in April 2019, 3M's common stock plummeted

 Rignifinnntiy,       linQ not recovered. Spenifinally, 1M. Ronk fell from $719.OR per charet on April

 24, 2019, to close at $190.72 per share on April 25, 2019 — a decline of $28.36 per share, or 13%.

 This was the worst daily performance for 3M's common stock since 1987, wiping out more than

 $16 billion in the Company's market capitalization in a single day.

          139.     The next day, April 26, 2019, 3M and the WMELA announced settlement of

 litigation pending in the U.S. District Court for the Northern District of Alabama relating to 3M's

 production of PFAS at a plant in Decatur, approximately 10 miles upstream from WMELA's water

 treatment plant. The settlement included a new filtration system at WMELA, so that it could

 continue to supply safe drinking water that had filtered PFAS out in accordance with applicable

 guidelines without passing on costs to the public. According to local reports, the plans for the

 enhanced filtration system at the WMELA plants included a reverse osmosis system, which could

 cost as much as $43 million, consistent with information submitted to the Alabama Department of

    v uunincinal   iviaita6cincuL.



          140.     The Securities Action also targets as false and misleading 3M's risk disclosures and

 environmental liabilities and environmental law compliance disclosures made in its annual report

 on Forms 10-K for the years ended December 31, 2016, 2017, and 2018; and quarterly reports

 made on Forms 10-Q for the periods ended March 31, 2017 (Q1 2017), June 20, 2017 (Q2 2017),

 October 31, 2017 (Q3 2017), March 31, 2018 (Q1 2018), June 30, 2018 (Q2 2018), September 30,

 2018 (Q3 2018), and April 26, 2019 (Q1 2019). The Securities Action further identified false and

 misleading statements made by Defendants Thulin, Roman, and Gangestad at earnings and other




                                                    48
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 52 of 133 PageID: 206




 conference calls regarding outstanding environmental liabilities and the Company's accounting

 for such liabilities.

                         a.     Materially False and Misleading Risk Factor Warning

         141.    Despite actual knowledge of internal studies and documents evidencing the toxicity

 of PFAS dating back to the 1970s, as well as its awareness (or reckless disregard) of the potentially

 massive legal liability for releasing PFAS into the environment since at least the 1960s, 3M's

 (Form 10-K) annual reports contained only one statement related in any way to its potential legal

 exposure in its Form 10-Ks. The 2018 Form 10-K statement read as follows:

         The Company's future results may be affected by various legal and regulatory
         proceedings and legal compliance risks, including those involving product liability,
         antitrust, intellectual property, environmental, the U.S. Foreign Corrupt Practices
         Act and other anti-bribery, anti-corruption, or other matters. The outcome of these
         legal proceedings may differ from the Company's expectations because the
         outcomes of litigation, including regulatory matters, are often difficult to reliably
         predict. Various factors or developments can lead the Company to change current
         estimates of liabilities and related insurance receivables where applicable, or make
         such estimates for matters previously not susceptible of reasonable estimates, such
         as a significant judicial ruling or judgment, a significant settlement, significant
         regulatory developments or changes in applicable law. A future adverse ruling,
         settlement or unfavorable development could result in future charges that could
         have a material adverse effect on the Company's results of operations or cash flows
         in any particular period. For a more detailed discussion of the legal proceedings
         involving the rornpgny anti the associated gccounfing estimqes, se,e, the, discussion
         in Note 16 "Commitments and Contingencies" within the Notes to Consolidated
         Financial Statements.

         142.    The sole change to the risk warnings between 2016 and 2019 was to adjust the

 reference number of the note to the consolidated financial statements addressing legal proceedings

 in the last sentence. Accordingly, the risk warning was a generic "catch-all" provision that was

 not tailored to 3M's actual known legal exposure.




                                                  49
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 53 of 133 PageID: 207




                       b.      Materially False and Misleading Environmental Law Compliance
                               Disclosures

        143.   3M's statement regarding the Company's Environmental Law Compliance

 remained identical in the 2016, 2017, 2018, and 2019 Annual Reports on Form 10-K, other than

 slightly rephrasing and adding clerical edits to the year and the amount expended on capital

 projects related to protecting the environment in the third paragraph. The Environmental Law

 Compliance section of the 2019 Form 10-K stated as follows:

        Environmental Law Compliance

        3M's manufacturing operations are affected by national, state and local
        environmental laws around the world. 3M had made, and plans to continue making,
        necessary expenditures for compliance with applicable laws. 3M is also involved
        in remediation actions relating to environmental matters from past operations at
        certain sites (refer to "Environmental Matters and Litigation" in Note 16,
        Commitments and Contingencies).

        Environmental expenditures relating to existing conditions caused by past
        operations that do not contribute to current or future revenues are expensed.
        Reserves for liabilities for anticipated remediation costs are recorded on an
        undiscounted basis when they are probable and reasonably estimable, generally no
        later than the completion of feasibility studies, the Company's commitment to a
        plan of action, or approval by regulatory agencies. Environmental expenditures for
        capital projects that contribute to current or future operations generally are
        capitalized and depreciated over their estimated useful lives.

        In 2019, 3M expended approximately $59 million for capital projects related to
        protecting the environment. This amount excludes expenditures for remediation
        actions relating to existing matters caused by past operations that do not contribute
        to current or future revenues, which are expensed. Capital expenditures for
        environmental purposes have included pollution control devices — such as
        wastewater treatment plant improvements, scrubbers, containment structures,
        solvent recovery units and thermal oxidizers — at new and existing facilities
        constructed or upgraded in the normal course of business. The Company places
        consistent emphasis on environmental responsibility. While capital expenditures
        (other than for remediation projects) for known projects are presently expected to
        be approximately $150 million to $220 million over the next two years for new or
        expanded programs to build facilities or modify manufacturing processes to
        minimize waste and reduce emissions, 3M cannot predict with certainty whether
        future costs of such cleanup activities, capital expenditures or operating costs for
        environmental compliance will have a material effect on its capital expenditures,
        earnings or competitive position.


                                                 50
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 54 of 133 PageID: 208




        144.    These statements were materially misleading because, while statements regarding

 the effect of environmental compliance on 3M's capital expenditures and earnings did not change

 from the 2016 Form 10-K through the 2019 Form 10-K, the Defendant possessed actual knowledge

 of the innrenQing wriitiny of and litigation related to PFAR innbiding the detailed knowledge

 described infra §VI.

                        c.     Environmental Matters and Litigation

        145.    In addition, the Company repeatedly released notes to its commitments and

 contingencies disclosures for "Environmental Matters and Litigation" which failed to accurately

 reflect the internal knowledge of escalating PFAS liability described infra §VI. The Defendants

 breached their fiduciary duties to the Company in failing to ensure that 3M was accurately

 disclosing its internal knowledge of PFAS liability.




                                                 51
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 55 of 133 PageID: 209




                5.      3M Issues Further False and Misleading Statements as Lawsuits
                        Representing Billions in Liability Mount into 2019

        146.    Even after this loss, however, 3M decided to continue to issue false and misleading

 statements regarding the impact of the Company's knowing use of dangerous PFAS chemicals and

 the resultant damages to the Company. On May 15, 2019, Defendant Gangestad claimed that

 liability for 3M's manufacture and distribution of PFAS was "ring-fenced" by the $235 million

 reserve the Company had recently taken. Specifically, Gangestad stated, in pertinent part:

        On PFAS, the ring-fence I would call it is [sic] ring-fenced around liability around
        our 5 manufacturing sites and disposal of PFAS. Because that's a view where we
        looked at all the discussions going on in all of the sites, all the litigation and putting
        our best estimate together of what we think all of those costs will be. So that
        portion, I would call ring-fenced.

        147.    Some outside the Company, in contrast, took a more realistic view of the

 Company's liabilities after surveying the broad swath of litigation facing the Company. For

 instance, on June 6, 2019, Barclays analysts issued a report summarizing the state of litigation

 against 3M and estimating its exposure related to the production and distribution of PFAS. The

 report estimated that 3M's potential liabilities could top $5 billion for PFAS, stating as follows:

        As the longest standing upstream PFAS manufacturer, the breadth of potential
        liabilities potentially facing MMM is quite large; in total we estimate a probability
        weighted total PFAS liability of $5bn. For the basis of this discussion we have split
        the liabilities into four buckets.

        (i) MMM manufacturing sites and the impact on state resources (Barclays estimate
        for the probability weighted potential liability - $0.6bn)

        (ii) MMM manufacturing sites and the impact on individuals (Barclays estimate for
        the probability weighted potential liability - $0.4bn)

        (iii) Consolidated MMM product use cases — military bases (Barclays estimate for
        the probability weighted potential liability - $0.2bn)

        (iv) Consolidated MMM product use cases — broader population (Barclays estimate
        for the probability weighted potential liability - $3.7bn)




                                                   52
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 56 of 133 PageID: 210




        148.    After Gangestad made his pronouncement that 3M's liability had been "ring-

 fenced" by its $235 million reserve, the Company announced the possible presence of PFAS in

 three closed municipal landfills that accepted waste from the Company's Decatur, Alabama plant

 in the 1960q tbranah the 19R0q In a   pregq rP1PACP nn   July R 9 n19   the rnmpany apriniinoed thnt,

"for the past several months, 3M has been conducting a thorough search for former landfills in

 Morgan and Lawrence Counties [Alabama] to test for any waste that may include PFAS."

        149.    3M also stated that it was conducting an internal investigation, which was

 expanding to include other sites at its Decatur facility that had been involved in the manufacturing

 of PFAS. The City of Decatur and Morgan County officials requested that the Company focus its

 efforts on disposal sites in Brookhaven, Deer Springs, and Old Moulton Road/Mud Tavern, to

 which 3M agreed.

        150.    By November 2019, 3M confirmed that sites in Morgan County had been

 contaminated with PFAS as a result of the Company's activities. As reported by local news station

 WAFF 48, an official with Tennessee Riverkeeper subsequently appeared on local news and stated

 that 3M was "overwhelmed by the mess they had made, and we have to force them to clean it up

 Luecaus"1 4,
 1-1.
           Lucy .on Know the extent of the uantae,c
                A  41
                                                      Lucy    v   t.,auscu.." .rs-t
                                                                               A 10ther 10,..
                                                                                          "al   news station,

 WHNT News 19, noted that this was not the first time the Company had been less than forthcoming

with clean-up efforts: 3M had previously had a "chemical discharge conversion error" in its

 quarterly reports ranging from 2012 to 2016. As a result, 3M discharged substantially more

 chemicals into the Tennessee River than it had originally reported.

        151.    Analysts also noted that 3M's legal woes related to PFAS were continuing to

 multiply, despite the Company's refusal to adequately update its disclosures on the subject. On

 August 5, 2019, Wolfe Research issued an analyst report titled "Absorbing PFAS into Our




                                                 53
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 57 of 133 PageID: 211




Numbers," and provided commentary on the "expanding risk of PFAS-related settlements" that

 3M is facing. Wolfe Research discussed 3M's PFAS-related litigation, writing that, "[alt this

 stage, our major concern is the expanding body of State AG litigation given that 3M has set a

 prenedpnt vice its gettfipment with MN" ovPrAll WAlf Retwaret Pqintaterl   that "liability nniild   hp

 somewhere in the $5-6bn range."

        152.    The next day, J.P. Morgan issued an analyst report echoing the sentiment that 3M

 had significant undisclosed liabilities. The report criticized 3M's approach to disclosure, writing

 that while the Company had announced that an internal investigation for potential FCPA violations

 in China had been initiated, there was no mention about it on the Company's earnings call held the

 day before. Then J.P. Morgan went on to write the following regarding the Company's insufficient

 PFAS disclosure:

        We view the PFAS and FCPA disclosure approach as now a red flag. We don't
        know how it ultimately gets resolved, but as an objective observer of various news
        reports and judging by recent federal hearings, PFAS continues to look to us like a
        material issue, one for which disclosure in the filings continues to grow, rendering
        a hard line company defense almost out of touch. Moving beyond PFAS, there was
        a new disclosure on compliance matters, freshly disclosed in the [Form] 10Q
        though not brought up on the 2Q call a mere day prior, around which the company
        initiated an internal investigation for potential FCPA violations in China. We think
        this is a negative on its own, though coming a day after ear- gs, on a summer
        Friday afternoon, is concerning. This comes after the company recorded its $850
        mm PFAS charge, merely a week after the [Form] 10K was filed containing a
        <$100 mm reserve. We are now seeing a pattern of less than expedient disclosure,
        always a negative, and the approach to these items is a hit to confidence in
        management, which we were not willing to acknowledge previously, despite
        growing investor angst around the loss of control around the narrative both
        fundamentally and around these increasingly serious issues.

        153.    Following the analysts voicing these concerns, on September 19, 2019, 3M

 announced that it had decided to "idle" manufacturing of a PFC at its plant in Decatur. According

 to a report filed the same day by WAFF 48 in connection with 3M's announcement, an official

with Tennessee Riverkeeper explained that, "the fluoropolymer manufacturing process results in



                                                 54
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 58 of 133 PageID: 212




 PFAS chemical runoff." In the WAFF 48 report, the official further expounded that 3M, "keep[s]

 wanting to study it further and talk about how complicated it is and how long it's going to take to

 clean it up. It's a lot of talk and not a lot of action."

         154     Ac of the last onarter of 9019 the laurcnitc 1M facterl only onntinuerl to exnand in

 number.      Attorneys General in Ohio, Vermont, and Guam brought suit against 3M for

 environmental harms to their respective regions, while an investigation was announced in

 Michigan, adding to the mounting legal liability facing the Company from the States. According

 to one estimate, 3M has also been named in 304 individual cases related to PFAS environmental

 litigation in Alaska, New York, Michigan, and Maine alone.

         155.    As of April 28, 2020, the date of the Company's last quarterly filing, the Company

 had not taken any additional charges to account for PFAS liability beyond the $235 million charge

 taken in April 2019.

 V.      MATERIALLY FALSE AND MISLEADING PROXY STATEMENTS

         A.      The 2017 Proxy Statement

         156.    On March 22, 2017, the Company filed a proxy statement with the SEC on Form

 DEF 14A (the "2017 Proxy Statement"). The 2017 Proxy Statement identified the persons who

were being nominated for director positions in connection with the Company's annual meeting of

 shareholders, which was held on May 9, 2017.

         157.    The 2017 Proxy Statement referenced, among other things, 3M's "Code of Business

 Conduct and Ethics for Directors," stating, in relevant part, that, "[t]he Board also has adopted a

 Code of Business Conduct and Ethics for Directors of the Company. This Code incorporates long-

 standing principles of conduct the Company and the Board follow to ensure the Company's

 business and the activities of the Board are conducted with integrity and adherence to the highest

 ethical standards, and in compliance with the law."


                                                     55
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 59 of 133 PageID: 213




        158.   The 2017 Proxy Statement contains a section regarding the "Board's Role in Risk

 Oversight," which states:

        The Board has delegated to the Audit Committee through its charter the primary
        responsibility for the oversight of risks facing the Company including
        nyheneourity. The Audit Cnmmittee'c charter prAvideQ that the Audit cnnirnittee
        shall "discuss policies and procedures with respect to risk assessment and risk
        management, the Company's major risk exposures and the steps management has
        taken to monitor and mitigate such exposures."

        The Vice President and General Auditor, Corporate Auditing (the "Auditor"),
        whose appointment and performance is reviewed and evaluated by the Audit
        Committee and who has direct reporting obligations to the Committee, is
        responsible for leading the formal risk assessment and management process within
        the Company. The Auditor, through consultation with the Company's senior
        management, periodically assesses the major risks facing the Company and works
        with those executives responsible for managing each specific risk. The Auditor
        periodically reviews with the Audit Committee the major risks facing the Company
        and the steps management has taken to monitor and mitigate those risks. The
        Auditor's risk management report, which is provided in advance of the meeting, is
        reviewed with the entire Board by either the chair of the Audit Committee of the
        Auditor. The executive responsible for managing a particular risk may also report
        to the full Board on how the risk is being managed and mitigated.

        While the Board's oversight of risk primarily is performed by the Audit Committee,
        the Board has delegated to other committees the oversight of risks within their areas
        of responsibility and expertise. For example, the Compensation Committee
        oversees risks associated with the Company's compensation practices, including by
        performing an annual review of the Company's risk assessment of its compensation
        policies and practices for its employees. The Finance Committee oversees risks
        associated with the Company's capital structure, credit ratings and cost of capital,
        long-term benefit obligations, and use of or investment in financial products, such
        as derivatives to manage risk related to foreign currencies, commodities, and
        interest rates. The Nominating and Governance Committee oversees risks
        associated with the Company's overall governance and its succession planning
        process to ensure that the Company has a slate of future, qualified candidates for
        key management positions.

        The Board believes that its oversight of risks, primarily through delegation to the
        Audit Committee, but also through delegation to other committees to oversee
        specific risks within their areas of responsibility and expertise, and the sharing of
        information with the full Board, is appropriate for a diversified technology and
        manufacturing company like 3M. The chair of each committee that oversees risk
        provides a summary of the matters discussed with the committee to the full Board
        following each committee meeting. The minutes of each committee meeting are
        also provided to all Board members. The Board also believes its oversight of risk


                                                 56
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 60 of 133 PageID: 214




        is enhanced by its current leadership structure (further discussed below) because
        the CEO, who is ultimately responsible for the Company's management of risk,
        also chairs regular Board meetings. Given his in-depth knowledge and
        understanding of the Company, the CEO is best able to bring key business issues
        and risks to the Board's attention.

        159.    The 2017 Proxy Statement also contains a "Commitment to the Environment and

 Sustainability" section, which states:

        At 3M, we are working hard to help create a better world for people everywhere.
        We apply our ingenuity, expertise, and our technology to solve problems
        innovatively, and with a focus on solutions for the longer term. Sustainability is
        fundamental to our business philosophy — from product development and
        manufacturing to how customers use our products.

        For more than 40 years, 3M has been a leader among global corporations in
        sustainability actions and measures, beginning with the creation of its
        groundbreaking Pollution Prevention Pays (3P) Program in 1975 to a broad
        portfolio of sustainable products today. As a global corporation, we believe that
        we have a significant responsibility to society in general, and especially to the
        communities in which we live and work. Fulfilling our responsibility is important
        both from an environmental stewardship perspective and as a key competitive
        strategy. Our corporate vision states: "3M technology advancing every company .
        . . 3M products enhancing every home . . . and 3M innovation improving every
        life." It is that vision — that focuses on our customers' needs and well-being — that
        guides our sustainability strategies and goals, and the respect we demonstrate for
        our social and physical environments.

        We have created hundreds of sustainable solutions and product platforms to help
        our customers manage their environmental footprint — from paint systems that
        reduce the need for cleaning solvents and window films that ease energy
        consumption to a greener tape that is made with plant-based adhesive and film.

        In January 2013, our CEO formed the Sustainability Center of Excellence to focus
        on developing and commercializing products which help our customers solve their
        sustainability challenges and on ensuring sustainability within 3M operations and
        supply chain. The Vice President of Environment, Health, Safety, and
        Sustainability reports to the Senior Vice President of 3M Supply Chain, who reports
        to the CEO. The formation of the Sustainability Center of Excellence demonstrates
        the Company's commitment to integrate innovation and sustainability into our
        products and operations for the benefit of our customers and our communities. The
        primary role of the Center is to develop strategy, set significant goals to track
        progress, and drive sustainable actions throughout 3M. Sustainability will continue
        to be a vital focus as we work to truly advance every company, enhance every
        home, and improve every life.



                                                 57
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 61 of 133 PageID: 215




        As part of our sustainability efforts, we are a signatory to the United Nations Global
        Compact on Human Rights — a policy initiative for businesses to demonstrate their
        commitment to ten principles in the areas of human rights, labor, environment, and
        anti-corruption. We will report annually on these corporate responsibility efforts
        in our Sustainability Report. To learn more about our sustainability efforts, please
        view our Sustainability Report which is available on our Web site at www.3M.com
        under             — Cnctainahility

        B.      The 2018 Proxy Statement

        160.    On March 21, 2018, the Company filed a proxy statement with the SEC on Form

 DEF 14A (the "2018 Proxy Statement"). The 2018 Proxy Statement identified the persons who

 were being nominated for director positions in connection with the Company's annual meeting of

 shareholders, which was held on May 8, 2018.

        161.    The 2018 Proxy Statement references the Company's "Code of Business Conduct

 and Ethics for Directors," stating, in relevant part: "The Board also has adopted a Code of Business

 Conduct and Ethics for Directors of the Company.           This Code incorporates long-standing

 principles of conduct the Company and the Board follow to ensure the Company's business and

 the activities of the Board are conducted with integrity and adherence to the highest ethical

 standards, and in compliance with the law."

        162.    The 2018 Proxy Statement also contains a section regarding the "Hoard's Role in

 Risk Oversight," which states:

        The Board oversees the Company's risk profile and management's processes for
        assessing and managing risk, both as a whole Board and through its committees.
        At least annually, the Board reviews enterprise risks facing the Company and
        certain of its businesses. Other important categories of risk are assigned to
        designated Board committees (which are comprised solely of independent
        directors) that report back to the full Board. The Board has delegated to the Audit
        Committee through its charter the primary responsibility for the oversight of risks
        facing the Company including cybersecurity. The Audit Committee's charter
        provides that the Audit Committee shall "discuss policies and procedures with
        respect to risk assessment and risk management, the Company's major risk
        exposures and the steps management has taken to monitor and mitigate such
        exposures."



                                                 58
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 62 of 133 PageID: 216




        The Vice President and General Auditor, Corporate Auditing (the "Auditor"),
        whose appointment and performance is reviewed and evaluated by the Audit
        Committee and who has direct reporting obligations to the Committee, is
        responsible for leading the formal risk assessment and management process within
        the Company. The Auditor, through consultation with the Company's senior
        management, periodically assesses the major risks facing the Company and works
        with thAge exPniitiveq reQpnnQihle fnr managing each qpenifin rick The Auditnr
        periodically reviews with the Audit Committee the major risks facing the Company
        and the steps management has taken to monitor and mitigate those risks. The
        Auditor's risk management report, which is provided in advance of the meeting, is
        reviewed with the entire Board by either the chair of the Audit Committee or the
        Auditor. The executive responsible for managing a particular risk may also report
        to the full Board on how the risk is being managed and mitigated.

        The Board has delegated to other committees the oversight of risks within their
        areas of responsibility and expertise. For example, the Compensation Committee
        oversees risks associated with the Company's compensation practices, including by
        performing an annual review of the Company's risk assessment of its compensation
        policies and practices for its employees. The Finance Committee oversees risks
        associated with the Company's capital structure, credit ratings and cost of capital,
        long-term benefit obligations, and use of or investment in financial products, such
        as derivatives to manage risk related to foreign currencies, commodities, and
        interest rates. The Nominating and Governance Committee oversees risks
        associated with the Company's overall governance and its succession planning
        process to ensure that the Company has a slate of future, qualified candidates for
        key management positions.

        The Board believes that its oversight of risks, primarily through delegation to the
        Audit Committee, but also through delegation to other committees to oversee
        specific risks within their areas of responsibility and expertise, and the sharing of
        information with the full Board, is appropriate for a diversified technology and
        manufacturing company like 3M. The chair of each committee that oversees risk
        provides a summary of the matters discussed with the committee to the full Board
        following each committee meeting. The minutes of each committee meeting are
        also provided to all Board members. The Board also believes its oversight of risk
        is enhanced by its current leadership structure . . . because the CEO, who is
        ultimately responsible for the Company's management of risk, also chairs regular
        Board meetings. Given his in-depth knowledge and understanding of the
        Company, the CEO is best able to bring key business issues and risks to the Board's
        attention.

        163.    The 2018 Proxy Statement also contains a "Commitment to the Environment and

 Sustainability" section, which states:

        At 3M, we are working hard to advance every company, enhance every home, and
        improve every life. We apply our expertise, and technology to solve problems


                                                 59
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 63 of 133 PageID: 217




      collaboratively, and with a focus on long term, sustainable solutions that
      demonstrate our commitment and societal purpose. Sustainability is fundamental
      to our business — from sustainability-inspired innovation to product stewardship to
      sustainability in our operations. As we seek to improve every life, we see
      partnerships to help our customers and communities achieve their sustainability
      goals as key to that ambition.

      For more than 40 years, 3M has been a leader among global corporations in
      sustainability actions and measures, beginning with the creation of its
      groundbreaking Pollution Prevention Pays (3P) Program in 1975. As a global
      corporation, we believe that we have a significant responsibility to society globally,
      and responsibility to the local communities in which we live and work. Our
      corporate vision states: "3M technology advancing every company . . . 3M products
      enhancing every home . . . and 3M innovation improving every life." It is that
      vision — carried out in collaboration with our customers, communities, and partners
      — that guides our sustainability strategies and goals and aspirations. Our
      sustainability efforts improve 3M operations and the operations of our customers.
      Our product solutions help customers manage their environmental footprint — from
      paint systems that reduce the need for cleaning solvents to window films that ease
      energy consumption. Our life cycle management process enables teams to select
      more sustainable components and encourage more sustainable processes. In
      addition, our philanthropic and social sustainability programs support the
      workforce of the future — both in Science, Technology, Education and Math
      (STEM), as well as the skilled trades. For example, our skills-based volunteering
      programs for employees encourage sustainability thinking inside the company
      while supporting the environmental and social needs in our local communities. Our
      2025 sustainability goals provide us with a holistic approach to driving
      sustainability in our own operations, in our communities, and for the needs of our
      customers.

      In January 2013, our CEO elevated the company's focus on sustainability, with
      emphasis in two areas: (1) developing and commercializing products which help
      our customers solve their sustainability challenges; and, (2) driving sustainability
      within 3M operations and supply chain. Sustainability is now embedded across the
      company with dedicated teams in R&D, Supply Chain, business groups, and
      regions across the globe. Recently, the establishment of an executive committee,
      the Science, Technology, and Sustainability Committee, provides leadership,
      oversight, and strategy to encourage and ensure sustainability opportunities are
      recognized and strong policies and procedures are in place. In addition, our
      Corporate EHS and Business Conduct Committee ensures our sustainability
      principles are embedded throughout the company.

      As part of our sustainability efforts, we are a signatory to the United Nations Global
      Compact on Human Rights — a policy initiative for businesses to demonstrate their
      commitment to ten principles in the areas of human rights, labor, environment, and
      anti-corruption. We also align our goals and programs to the United Nations



                                               60
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 64 of 133 PageID: 218




        Sustainable Development Goals. We report annually on these efforts in our
        Sustainability Report. To learn more, please visit www.3M.com/Sustainability.

        C.      The 2019 Proxy Statement

        164.    On March 27, 2019, the Company filed a proxy statement with the SEC on Form

 DEF 14A (the "2019 Proxy Statement"). The 2019 Proxy Statement identified the persons who

were being nominated for director positions in connection with the Company's annual meeting of

 shareholders, which was held on May 14, 2019.

        165.    The 2019 Proxy Statement references the Company's "Code of Business Conduct

 and Ethics for Directors," stating, in relevant part: "The Board also has adopted a Code of Business

 Conduct and Ethics for Directors of the Company.           This Code incorporates long-standing

 principles of conduct the Company and the Board follow to ensure the Company's business and

 the activities of the Board arc conducted with integrity and adherence to the highest ethical

 standards, and in compliance with the law."

        166.    The 2019 Proxy Statement also contains a section regarding the "Board's Role in

 Risk Oversight," which states:

        The Board oversees the Company's risk profile and management's processes for
        assessing and managing risk, both as a whole Board and through its committees.
        At least annually, the Board reviews enterprise risks facing the Company and
        certain of its businesses. Other important categories of risk are assigned to
        designated Board committees (which are comprised solely of independent
        directors) that report back to the full Board. The Board has delegated to the Audit
        Committee through its charter the primary responsibility for the oversight of risks
        facing the Company including cybersecurity. The Audit Committee's charter
        provides that the Audit Committee shall "discuss policies and procedures with
        respect to risk assessment and risk management, the Company's major risk
        exposures and the steps management has taken to monitor and mitigate such
        exposures."

        The Vice President and General Auditor, Corporate Auditing (the "Auditor"),
        whose appointment and performance is reviewed and evaluated by the Audit
        Committee and who has direct reporting obligations to the Committee, is
        responsible for leading the formal risk assessment and management process within
        the Company. The Auditor, through consultation with the Company's senior


                                                 61
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 65 of 133 PageID: 219




        management, periodically assesses the major risks facing the Company and works
        with those executives responsible for managing each specific risk. The Auditor
        periodically reviews with the Audit Committee the major risks facing the Company
        and the steps management has taken to monitor and mitigate those risks. The
        Auditor's risk management report, which is provided in advance of the meeting, is
        reviewed with the entire Board by either the chair of the Audit Committee or the
        Auditor The executive responsible for managing a particular risk luny alto report
        to the full Board on how the risk is being managed and mitigated.

        The Board has delegated to other committees the oversight of risks within their
        areas of responsibility and expertise. For example, the Compensation Committee
        oversees risks associated with the Company's compensation practices, including by
        performing an annual review of the Company's risk assessment of its compensation
        policies and practices for its employees. The Finance Committee oversees risks
        associated with the Company's capital structure, credit ratings and cost of capital,
        long-term benefit obligations, and use of or investment in financial products, such
        as derivatives to manage risk related to foreign currencies, commodities, and
        interest rates. The Nominating and Governance Committee oversees risks
        associated with the Company's overall governance and its succession planning
        process to ensure that the Company has a slate of future, qualified candidates for
        key management positions.

        The Board believes that its oversight of risks, primarily through delegation to the
        Audit Committee, but also through delegation to other committees to oversee
        specific risks within their areas of responsibility and expertise, and the sharing of
        information with the full Board, is appropriate for a diversified technology and
        manufacturing company like 3M. The chair of each committee that oversees risk
        provides a summary of the matters discussed with the committee to the full Board
        following each committee meeting. The minutes of each committee meeting are
        also provided to all Board members. The Board also believes its oversight of risk
        is enhanced by its current leadership structure . because the Executive Chairman,
        who served as our CEO and was ultimately responsible for the Company's
        management of risk, also chairs regular Board meetings. Given his in-depth
        knowledge and understanding of the Company, the Executive Chairman is best able
        to bring key business issues and risks to the Board's attention.

        167.    The 2019 Proxy Statement also contains a "Commitment to the Environment and

 Sustainability" section, which states:

        At 3M, we are working hard to advance every company, enhance every home, and
        improve every life. We apply our expertise, and technology to solve problems
        collaboratively, and with a focus on long term, sustainable solutions that
        demonstrate our commitment and societal purpose. Sustainability is fundamental
        to our business — from sustainability-inspired innovation to product stewardship to
        sustainability in our operations. As we seek to improve every life, we see



                                                 62
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 66 of 133 PageID: 220




      partnerships to help our customers and communities achieve their sustainability
      goals as key to that ambition.

      For more than 40 years, 3M has been a leader among global corporations in
      sustainability actions and measures, beginning with the creation of its
      groundbreaking Pollution Prevention Pays (3P) Program in 1975. As a global
      corporation, we believe that we have a significant responsibility to society globally,
      and responsibility to the local communities in which we live and work. Our
      corporate vision states: "3M technology advancing every company . . . 3M products
      enhancing every home . . . and 3M innovation improving every life." It is that
      vision — carried out in collaboration with our customers, communities, and partners
      — that guides our sustainability strategies and goals and aspirations. Our
      sustainability efforts improve 3M operations and the operations of our customers.
      Our product solutions help customers manage their environmental footprint — from
      paint systems that reduce the need for cleaning solvents to window films that ease
      energy consumption. Our life cycle management process enables teams to select
      more sustainable components and encourage more sustainable processes. In
      addition, our philanthropic and social sustainability programs support the
      workforce of the future — both in Science, Technology, Engineering and Math
      (STEM), as well as the skilled trades. For example, our skills-based volunteering
      programs for employees encourage sustainability thinking inside the company
      while supporting the environmental and social needs in our local communities. Our
      2025 sustainability goals provide us with a holistic approach to driving
      sustainability in our own operations, in our communities, and for the needs of our
      customers.

      In January 2013, our CEO elevated the company's focus on sustainability, with
      emphasis in two areas: (1) developing and commercializing products which help
      our customers solve their sustainability challenges; and, (2) driving sustainability
      within 3M operations and supply chain. Sustainability is now embedded across the
      company with dedicated teams in R&D, Supply Chain, business groups, and
      regions across the globe. Our Science, Technology, and Sustainability Executive
      Committee provides leadership, oversight, and strategy to encourage and ensure
      sustainability opportunities are recognized and strong policies and procedures are
      in place. Our Chief Technology Officer and our Chief Sustainability Officer report
      annually to the Board's Nominating and Governance Committee on our
      sustainability efforts. In addition, our Corporate EHS and Business Conduct
      Committee ensures our sustainability principles are embedded throughout the
      company. In December 2018, 3M announced that starting in 2019 every new
      product will be required to have a Sustainability Value Commitment that builds on
      3M's history of creating products that emphasize reuse, recycling, and reduced
      resource use for 3M's operations and for our customers. As of March 1, 2019, 3M's
      global headquarters in St. Paul — which is home to our largest employee base — will
      be powered by 100% renewable energy. We are also committing to move our entire
      global operations to 100% renewable energy, with an interim target of 50% by
      2025. As part of this initiative 3M will be joining RE100, an influential group of
      companies committed to 100% renewable energy.


                                               63
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 67 of 133 PageID: 221




        As part of our sustainability efforts, we are a signatory to the United Nations Global
        Compact on Human Rights — a policy initiative for businesses to demonstrate their
        commitment to ten principles in the areas of human rights, labor, environment, and
        anti-corruption. We also align our goals and programs to the United Nations
        Sustainable Development Goals. We report annually on these efforts in our
        Sustainability Report. To learn more, please visit www.3M.com/Sustainability.

        D.      Proxy Statement Are False and Misleading

        168.    The foregoing statements were false and misleading in that they failed to disclose

 that the Board had violated its fiduciary duties to the Company through its culpable knowledge

 and/or reckless disregard of the fact that the Company faced significant legal liability related to its

 decades-long manufacture of harmful PFAS substances known to be environmentally unsound and

 biotically harmful and otherwise toxic.




 VI.    CULPABLE BOARD KNOWLEDGE OF WRONGDOING

        169.




                                                   64
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 68 of 133 PageID: 222




I




                                      65
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 69 of 133 PageID: 223




      170.




                                     66
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 70 of 133 PageID: 224




      171.




      172.




                                      67
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 71 of 133 PageID: 225




      173.




                                     68
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 72 of 133 PageID: 226




                                     69
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 73 of 133 PageID: 227




      •
            M




            M
                  •




                                      70
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 74 of 133 PageID: 228




            ■




                                      71
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 75 of 133 PageID: 229




            M




            M




                                      72
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 76 of 133 PageID: 230




            M




            M




      •
            M




      •




                                      73
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 77 of 133 PageID: 231




                                      74
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 78 of 133 PageID: 232




                                      75
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 79 of 133 PageID: 233




                                      76
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 80 of 133 PageID: 234




                                      77
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 81 of 133 PageID: 235




      U




       174.




      175.                     , Director Defendants

                       conducted a regular meeting of the Board.
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 82 of 133 PageID: 236




      176.   The members of the Company's Audit Committee,

                          met                    with 3M executives,




      177.
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 83 of 133 PageID: 237




      178.




      179.




                                      80
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 84 of 133 PageID: 238




       180.    The members of the Company's Audit Committee,

                         met                      with 3M executives,




       181 .
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 85 of 133 PageID: 239




      182.   The members of the Company's Audit Committee,

                      met —                     With 3M exPantivng,




      183.
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 86 of 133 PageID: 240




      184.




      185.




      1C0 4
      Iov.    IN"    gwor% ••• waft ets." ea .
                .1-1.G ILLG.1.1111G1             1.110
                                                          A —A:4-  r,
                                                         rttaw.L......011111.1ittee,




                                   met                              with 3M executives,
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 87 of 133 PageID: 241




      187.




                                      84
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 88 of 133 PageID: 242




      188.   The Board met




                                      85
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 89 of 133 PageID: 243




      189.




      190.




                                      86
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 90 of 133 PageID: 244




      191.




      192.




      193.




                                      87
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 91 of 133 PageID: 245




      194.




      195.                 the Audit Committee again convened for a meeting




                                        88
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 92 of 133 PageID: 246




      196.




      197.




      198.



      199.




                                      89
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 93 of 133 PageID: 247




       200.   The Board again met




       201.   Director Defendants                               met at an Audit

 Committee meeting




                                      90
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 94 of 133 PageID: 248




      202.




                                      91
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 95 of 133 PageID: 249




      203.




      204.   The Audit Committee met




                                       92
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 96 of 133 PageID: 250




      Ins




      206.   The Board of Directors met




      207.   The Audit Committee again met




                                          93
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 97 of 133 PageID: 251




      208.




      209.




                                      94
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 98 of 133 PageID: 252




      210.




      211.




                                      95
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 99 of 133 PageID: 253




      212.




      213.




                                      96
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 100 of 133 PageID: 254




       214.




       215.                    the Board held a meeting,




       216.   •   an Audit Committee meeting




                                          97
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 101 of 133 PageID: 255




       217.   The Audit Committee met




                                        98
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 102 of 133 PageID: 256




       218.




       219.




                                      99
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 103 of 133 PageID: 257




       220.




                                      100
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 104 of 133 PageID: 258




       ??1




       222.




                                      101
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 105 of 133 PageID: 259




       223.   The Audit Committee again convened




       224.




                                          102
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 106 of 133 PageID: 260




       225.




       226.




                                      103
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 107 of 133 PageID: 261




       227.                 the Audit Committee again met,




       228.                                     the Board met,




                              the A ii.d"     . ittee a' gain convened,
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 108 of 133 PageID: 262




       230.




          231.




          232.




                                      105
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 109 of 133 PageID: 263




       233.




                                      106
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 110 of 133 PageID: 264




       234.




       235.




                                      107
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 111 of 133 PageID: 265




       236.




       237.   The Audit Committee again convened




       238.                       the Board,



                                       met




                                        108
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 112 of 133 PageID: 266




       239.




                                      109
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 113 of 133 PageID: 267




       240.   The Audit Committee met




       241.




       242.




                                        110
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 114 of 133 PageID: 268




       243.




       244.




                                      111
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 115 of 133 PageID: 269




       245.




       246.




       247.                           the Board,                          met,




                                      112
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 116 of 133 PageID: 270




       248.




       ') A CI
       .4..- t -,




                                      113
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 117 of 133 PageID: 271




 VII.   DUTIES AND OBLIGATIONS OF THE INDIVIDUAL DEFENDANTS

        A.      Duties of All Director Defendants

        250.    By reason of their positions as officers, directors, and/or fiduciaries of 3M, and due

 to their ability to control the business and corporate affairs of 3M and its subsidiaries, the

 Defendants owed 3M and its stockholders the fiduciary obligations of good faith, loyalty, and

 candor. The Defendants were obligated to use their utmost abilities to control and manage 3M and

 its subsidiaries in a fair, just, honest, and lawful manner, and to promptly disseminate accurate and

 truthful information with respect to the Company's business operations, earnings, liabilities, and

 risks, including litigation risks and reserves. The Defendants were, and are, required to act in

 furtherance of the best interests of 3M and its stockholders so as to benefit all stockholders equally,

 and not in their own personal interest or benefit. This fiduciary obligation includes the obligation

 to accurately disseminate financial information in connection with any stockholder proxy

 statement disseminated to 3M stockholders, as well as the timely filing of accurate Company

 financial information.

        251.    The Defendants, because of their positions of control and authority as directors

 and/or officers of 3M, and their attendance and votes at meetings of the Board and its

 subcommittees, were able to, and did, directly and/or indirectly, exercise control over the wrongful

 acts complained of herein. Because of their advisor, executive, managerial, and directorial

 positions within 3M, and their attendance at meetings of the Board and its subcommittees, MI



 each of the Defendants had access to material non-public information regarding the Company's

 exposure to PFAS litigation risks and knowing release of PFAS into the environment, including in

 ground, surface, and drinking water and into humans. As to the Director Defendants, these acts

 include: soliciting stockholder votes based on an incomplete and materially misleading proxy


                                                  114
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 118 of 133 PageID: 272




 statement, disseminating false and misleading information in the Company's financial statements,

 and failing to act to correct such misstatements and omissions in the Company's SEC filings.

        252.    The Defendants' conduct complained of herein involves a knowing and culpable

 violation of their Abligntinnq ac dire,ntnn And/or offinerA of 1 M the hence of good faith on their

 part, and a reckless disregard for their duties to the Company and its stockholders, which the

 Defendants were, or should have been, aware of, posed a risk of serious harm to the Company.

        253.    To discharge their duties, the officers and directors of 3M were required to exercise

 reasonable and prudent supervision over the management, policies, practices, and controls of the

 Company and its subsidiaries. By virtue of such duties, the officers and directors of 3M were

 required to, among other things:

            •   Exercise good faith to ensure that the affairs of the Company and its
                subsidiaries were conducted in an efficient, business-like manner to make
                it possible to provide the highest quality performance of their business;

            •   Exercise good faith to ensure that the Company and its subsidiaries were
                operated in a diligent, honest, and prudent manner and complied with all
                applicable federal and state laws, rules, regulations, and requirements, and
                all contractual obligations, including acting only within the scope of its legal
                authority; and

                \Vhen put on notice of problems with the, C^rnpany's aryl /or its subsidiaries'
                business practices and operations, exercise good faith in taking appropriate
                action to correct the misconduct and prevent its recurrence.

        254.    3M has established a Code of Business Conduct and Ethics for Members of the

 Board of Directors (the "Code of Conduct") that states, "[t]his Code incorporates long-standing

 principles of conduct the Company and the Board follow to ensure the Company's business and

 the activities of the Board are conducted with integrity, adherence to the highest ethical standards,

 and in compliance with the law. Each director must comply with the letter and spirit of this Code."

 With regard to illegal or unethical behavior, the Code of Conduct provides:




                                                  115
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 119 of 133 PageID: 273




        Directors shall continue to promote ethical behavior through adherence to the
        highest ethical standards and the Board shall oversee steps taken by management
        to ensure the Company continues to: (a) encourage employees to talk to supervisors,
        managers and other appropriate personnel when in doubt about the best course of
        action in a particular situation; (b) encourage employees to report violations of
        laws, rules, regulations or the Company's Business Conduct Manual to appropriate
        nercnnnel• and (ctl infnrm emninveec that the rnmnanv will not allow retaliation
        for reports made in good faith.

        255.    3M has also established a set of Corporate Governance Guidelines (the

 "Guidelines"), which are published on its website. The Guidelines enumerate the following

 relevant responsibilities for 3M's directors:

        The Board of Directors — The business of the Company is conducted under the
        oversight of the Board of Directors. The Board selects the Chairman and Chief
        Executive Officer and delegates to the CEO the authority and responsibility to
        manage the Company's operations. The Board of Directors serves as elected
        representatives of the shareholders, acts as an advisor and counselor to the CEO
        and senior management, and oversees management performance on behalf of
        shareholders. The Board reviews and approves significant corporate actions and
        major transactions, including, among other things, dividends, share repurchase,
        borrowing authorization, annual capital expenditure budget, and major capital
        expenditures, acquisitions, and divestitures. The Board also oversees the
        Company's strategic and business planning and process and reviews and assesses
        management's approach to addressing significant risks facing the Company.
                                                 * * *



        Director Responsibilities — Directors must exercise their business judgment to act
        in the best interests of the shareholders of the Company. In discharging this
        obligation, directors reasonably may rely on the Company's senior executives and
        its advisors and auditors. Directors are expected to attend the Annual Meeting of
        Stockholders and attend and participate in all meetings of the Board and of
        committees on which they serve and to spend the time needed to prepare for and
        meet as frequently as necessary to discharge their responsibilities.

 See 3M Co., 3M Corporate Governance Guidelines (as amended Nov. 12, 2019),
 https://s24.q4cdn.com/834031268/files/doc_downloads/governance/Corporate-
 Governance-Guidelines-Nov-12-2019-Final.pdf.




                                                 116
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 120 of 133 PageID: 274




        B.      Duties of Director Defendants on the Audit Committee

        256.    3M's Board has delegated additional responsibilities to its Audit Committee (made

 up of Director Defendants Dillon, Brown, Craig, Moyo, and Page) through the Company's Audit

 Committee Charter.

        257.    The Audit Committee Charter makes clear that the Audit Committee is responsible

 for assisting the Board in overseeing: (i) the integrity of the Company's financial statements and

 internal controls over financial reporting; (ii) the Company's compliance with legal and regulatory

 requirements; (iii) the qualifications and independence of the Company's independent registered

 public accounting firm; (iv) performance of the Company's internal auditing department and the

 Company's independent registered public accounting firm; and (v) the Company's capital structure

 and financial risk assessment and management.

        258.    The Audit Committee Charter further promulgates the following relevant

 responsibilities for the Audit Committee:

        Roles and Responsibilities: The Committee's responsibility is one of oversight.
        The management of the Company is responsible for the preparation of complete
        and accurate annual and quarterly consolidated financial statements ("financial
        statements") in accordance with generally accepted accounting principles in the
          Tnited St.+es and for maintaining gpproprigte gccounting gnd financial reporting
        principles and polices and internal controls over financial reporting designed to
        assure compliance with accounting standards and laws and regulations. The
        Independent Accounting Firm is responsible for planning and conducting in
        accordance with the standards of the Public Company Accounting Oversight Board
        (PCAOB) an audit of the Company's annual consolidated financial statements and
        internal controls over financial reporting and a review of the Company's quarterly
        financial statements. The Committee shall have the authority to take any and all
        acts that it deems necessary to carry out its oversight function, including but not
        limited to:

        Financial Reporting and Disclosure

        a.     Review and discuss the annual audited financial statements and quarterly
        financial statements with management and the Independent Accounting Firm,
        including the disclosures under the caption "Management Discussion and Analysis
        of Financial Condition and Results of Operations." The Committee shall make a


                                                117
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 121 of 133 PageID: 275




       recommendation to the Board as to whether the audited financial statements should
       be included in the Company's Annual Report on Form 10-K.

       b.      Review the Company's financial reporting processes, including internal
       controls over financial reporting, and the process for the CEO and CFO quarterly
       certifications required by the SEC with respect to the Company's financial
       statements and internal controls over financial reporting. Such review shall include
       a consideration of major issues regarding accounting principles and financial
       statement presentations, including any significant changes in the Company's
       selection or application of accounting principles, and any reports by the CEO and
       CFO regarding major issues as to the adequacy of the Company's internal controls
       over financial reporting, and any special audit steps performed in response to
       identified deficiencies.

       c.      Review and discuss with management (including the senior internal audit
       executive) and the Independent Accounting Firm the Company's report on internal
       controls over financial reporting and the Independent Accounting Firm's audit of
       internal controls over financial reporting prior to filing of the Company's Form 10-
       K.

       d.      Obtain and periodically review a report from the Independent Accounting
       Firm, describing (i) all critical accounting policies and practices to be used in the
       financial statements; (ii) all alternative treatments of financial information within
       generally accepted accounting principles that have been discussed with
       management, ramifications of the use of such alternative disclosures and
       treatments, and the treatment preferred by the Independent Accounting Firm; (iii)
       any significant change in the selection or application of accounting principles; and
       (iv) other material written communications between the Independent Accounting
       Firm and management, such as any management representation letter, letters from
       the Company's General Counsel (or his designee), and/or schedule of uncorrected
       and corrected misstatements. Review any reports on such topics or similar topics
       prepared by management, including any significant financial reporting issues and
       judgments made in connection with the preparation of the financial statements.
       Discuss with the Independent Accounting Firm any material issues raised in such
       reports.

       e.      Participate in a telephonic meeting among management and the
       Independent Accounting Firm before each earnings release to review the earnings
       release, financial information, use of any non-GAAP information, and earnings
       guidance.

       f.      Discuss with management and the Independent Accounting Firm (i) the
       effect of regulatory and accounting pronouncements, as well as off-balance sheet
       structures, if any, on the Company's financial statements, (ii) significant, unusual,
       or complex transactions, and (iii) the risk of fraud and the implementation of fraud
       controls.



                                               118
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 122 of 133 PageID: 276




       Risk Management and Compliance

       a.      Discuss policies and procedures with respect to risk assessment and risk
       management, the Company's major risk exposures and the steps management has
       taken to monitor and mitigate such exposures.

       b.     With respect to the Company's capital structure, review and recommend for
       approval by the Board:

              1.     Dividends or other forms of distributions on the Company's stock,
              such as stock splits in the form of a stock dividend;

              2.     Authorization for repurchase of the Company's stock and
              periodically review repurchase activities;

              3.     Authorization for a global limit of external borrowings; and

              4.      Registration and issuance of the Company's debt or equity
              securities.

       c.     With respect to the Company's financial risk assessment and management:

              1.      Periodically review the Company's capital allocation and capital
              structure strategies, insurance coverage, funding for pension and other post-
              retirement benefit plans, and global tax planning;

              2.      Periodically review the Company's global Treasury activities,
              including risks associated with cash investments, counterparties, and use of
              derivatives and other financial instruments for risk management purposes;
              and

              3.    Periodically review and approve the Company's use of swaps
              exemption pursuant to Dodd-Frank derivatives clearing policy.

       d.      Periodically obtain reports from senior management, including the Chief
       Information Officer, regarding information technology networks and systems and
       the adequacy and effectiveness of the Company's information security policies and
       internal controls regarding information security.

       e.       Review the effectiveness of the system for monitoring compliance with
       laws, regulations and the Company's business conduct policies and the results of
       management's investigation and follow-up on any fraudulent acts or accounting
       irregularities. Providing oversight of the Company's environmental stewardship,
       including environmental, health and safety (EHS) legal and regulatory compliance,
       is the responsibility of the Science, Technology & Sustainability Committee.




                                              119
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 123 of 133 PageID: 277




       f.     Review the appointment, replacement, and reassignment and periodically
       evaluate the performance of the Company's Chief Compliance Officer, who shall
       have direct reporting obligations to the Committee.

        g.    Periodically obtain reports from the Chief Compliance Officer on
        compliance, and at least annually, on the implementation and effectiveness of the
        Company's compliance and ethics proeram.

        h.     Review with the Company's General Counsel legal matters that may have
        a material impact on the consolidated financial statements and any material reports
        or inquiries received from regulators or governmental agencies regarding
        compliance.

        i.      Establish procedures for (i) the receipt, retention, and treatment of
        complaints received by the company regarding accounting, internal accounting
        controls, or auditing matters, and (ii) the confidential, anonymous submission by
        Company employees of concerns regarding questionable accounting or auditing
        matters. Review periodically with the Chief Compliance Officer and Internal Audit
        these procedures and any significant complaints received.

        Meetings, Reports, Charter Review, Performance Evaluation and Outside Advisors

       a.      The Committee shall meet with such frequency and at such intervals as it
       shall determine is necessary to carry out its duties and responsibilities, but in any
       case, not less than four times a year. The Committee shall meet separately,
       periodically, with management, with internal auditors, the Chief Compliance
       Officer, and with the Independent Accounting Firm. A majority of the members
       shall constitute a quorum. A majority of the members present shall decide any
       matter brought before the Committee.

       b.      Report regularly to the Board.

        c.   Prepare the report of the Committee required to be included in the
        Company's annual proxy statement.

       d.     Review the adequacy of this Charter at least annually and recommend any
       proposed change to the Board for approval.

        e.     Conduct an annual performance evaluation of the Committee.

        f.      The Committee shall have the authority to retain such outside legal,
        accounting or other advisors, as the Committee may deem appropriate in its sole
        discretion. The Committee shall have sole authority to approve related fees and
        retention terms.

 See 3M Co., 3M Company Board of Directors Audit Committee Charter (as amended Nov.
 12,   2019),    https://s24.q4cdn.com/834031268/files/doc_downloads/charters/Audit-
 Committee-Charter-Nov-12-2019-Final.pdf.


                                                120
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 124 of 133 PageID: 278




 VIII. DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

         259.    The Director Defendants face a substantial likelihood of liability for their individual

 misconduct. The Director Defendants were directors throughout the time of the misconduct

 referenced above, and, as such, had a fiduciary duty to ensure that the Company's SEC filings,

 press releases, and other public statements and presentations concerning its business, operations,

 prospects, internal controls, risk disclosures, and financial statements were accurate.

         260.    Moreover, the Director Defendants owed a duty to, in good faith and with due

 diligence, exercise reasonable inquiry, oversight, and supervision to ensure that the Company's

 internal controls were sufficiently robust and effective (and/or were being implemented effectively

 and in good faith), and to ensure the Board's duties were being discharged in good faith and with

 the required diligence and due care. Instead, the Director Defendants knowingly and/or with

 reckless disregard reviewed, authorized, and/or caused the publication of the materially false and

 misleading statements discussed above that caused the Company's stock to trade at artificially

 inflated prices and misrepresented the financial health of 3M.

         261.    The Director Defendants' making, or authorization, of these false and misleading

 stgtements, failure tc, timely correct such stgtements, failure to talcs necessary and appropriate, steps

 to ensure that the Company's internal controls were sufficiently robust and effective (and/or were

 being implemented effectively), and failure to take necessary and appropriate steps to ensure that

 the Board's duties were being discharged in good faith and with the required diligence constitute

 breaches of fiduciary duties that have resulted in the Director Defendants facing a substantial

 likelihood of liability. If the Director Defendants were to bring a suit on behalf of 3M to recover

 damages sustained as a result of this misconduct, they would expose themselves to significant

 liability. This renders each of them interested and, for this reason also, demand is futile.




                                                   121
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 125 of 133 PageID: 279




        262.    The Director Defendants have demonstrated a longstanding unwillingness or

 inability to act to uphold their fiduciary obligations to the detriment of the Company, and will not

 sue themselves and/or their fellow directors and allies in the top ranks of the corporation for the

 violation of law nompinined of herein of which there is a     Allh°nntinl   likelihood of linhility The

 Director Defendants have longstanding relationships with each other, and therefore are not able

 to, and will not, vigorously prosecute any such action.

        263.    The Director Defendants participated in and approved the wrongdoing described

 herein and participated in efforts to conceal or disguise those wrongs from 3M's stockholders and

 are, therefore, not disinterested parties.




                          Pursuant to their specific duties as Board members, the Director Defendants

 are charged with oversight of the Company and its compliance with the law. The Director

 Defendants breached their fiduciary duties of loyalty they owed to 3M and its stockholders in that

 they failed to prevent and correct known securities fraud violations and false financial reporting,

 and acquiesced to management in fal g to disclose the r,,.,...,.,..,._.'       financial condition and

 refused to set any reserve for significant outstanding legal liabilities facing the Company as a result

 of its manufacture and disposal of PFAS and its byproducts. Thus, each Director Defendant is

 incapable of independently and disinterestedly considering a demand to commence and vigorously

 prosecute this action.

        264.    The Director Defendants have benefited, and will continue to benefit, from the

 wrongdoing herein alleged and have engaged in such conduct to preserve their longstanding

 positions of control and the perquisites derived therefrom, and have failed to timely institute




                                                  122
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 126 of 133 PageID: 280




 reforms that would allow accurate financial reporting. The Director Defendants are thus incapable

 of exercising independent judgment in deciding whether to commence and vigorously prosecute

 this action.

         7M       '1M hac been and will onntinue to hP expnced to cianifinant JACCPC due to the

 wrongdoing complained of herein, yet the current Board has not filed any lawsuits against itself

 or others who were responsible for that wrongful conduct to attempt to recover for 3M any part of

 the damages 3M suffered, and will suffer, thereby.

         266.     Defendants Thulin, Roman, and Gangestad are defendants in the Securities Action.




                                                                                                                                           The

 participation of Defendants Thulin, Roman, and Gangestad in the alleged securities fraud



                                disqualifies them and the Director Defendants from independently

 considering demand.
         '')L'7
            V /   111 U1 11G1
                                4."   1.«:«n.   1.111J   •••
                                                               en.«
                                                               11)1 U.I.Gat4.11.11.6
                                                                                       44,":«  e:
                                                                                       1.11611 114.1u1aa1y
                                                                                                             A•• 4.: "sr.
                                                                                                             LaULIGS,
                                                                                                                            41.•• TN:«•••••4-^«
                                                                                                                            1.116 1./ 11Gl.+1.1.)1




 Defendants would have been required to sue themselves and/or their fellow directors and

 executives in the top ranks of the Company, who are their personal friends and with whom they

 have entangling fmancial alliances, personal and business interests, and other dependencies, which

 they would not do.

 IX.     DAMAGES TO THE COMPANY

         268.     As a result of the Individual Defendants' breaches of their fiduciary duties of

 loyalty and good faith, 3M has been injured and incurred significant damages and expenses, and

 will continue to expend significant sums, including:


                                                                123
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 127 of 133 PageID: 281




        (a)     $897 million in payments to the State of Minnesota as a result of settlement of the
                Minnesota AG Action; $35 million in payments to WMELA as a result of the
                settlement of the WMELA's litigation against 3M related to PFAS at its Decatur,
                Alabama facilities; and $251 million in already-reserved litigation liabilities;

        (b)     an untold amount of additional and as-yet unreserved liability as a result of the
                myriad additional litigation facing the Company related to the manufacture, sale,
                and disposal of PFAS;

        (c)     costs incurred to carry out internal investigations, including the costs of legal and
                other fees paid to outside counsel, auditors, and other experts, to evaluate the legal
                claims facing the Company and investigate the Company's accounting practices
                relating to legal liability and the setting of reserves;

        (d)     resultant loss of business and business opportunities for the Company's failure to
                candidly discuss the injuries to the environment and humanity incurred as a result
                of PFAS exposure;

        (e)     loss of market value and stockholder equity;

        (f)     legal fees, costs, and amounts payable in settlement or satisfaction of the Securities
                Action brought against the Company related to the foregoing wrongdoing;

        (g)     the increased capital costs the Company will incur as a result of loss of market
                capitalization and the Company's damaged reputation in the investing community
                as a result of the foregoing; and

        (h)     costs related to the Company's continued failure to comply with regulations
                regarding the discharge of PFAS materials from its facilities and in products
                manufactured by 3M and/or using PFAS manufactured and sold by 3M to other
                business customers.

        269.    3M has been directly and substantially injured by reason of the Defendants'

 intentional breach and/or reckless disregard   or their fiduciary duties of loyalty to the Company.
 Plaintiff, as a stockholder and representative of 3M, seeks damages and other relief for the

 Company, in an amount to be proven at trial.

 X.     CLAIMS FOR RELIEF

                                            CLAIM I:
                         Violation of Section 14(a) of the Exchange Act

        270.    Plaintiff incorporates by reference and realleges each and every allegation

 contained above as though fully set forth herein.


                                                 124
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 128 of 133 PageID: 282




         271.    The Section 14(a) Exchange Act claims alleged herein are based solely on

 negligence. They are not based on any allegation of reckless or knowing conduct by, or on behalf

 of, the Defendants. The Section 14(a) Exchange Act claims alleged herein do not allege, and do

 not crninrl in frniid. Plaintiff ApenifinAlly Aicrlaimc Any AllegAtinrQ Af reliance iipAn anv aIlegntinn

 of, or reference to any allegation of fraud, scienter, or recklessness with regard to the non-fraud

 Section 14(a) claim.

        272.    Section 14(a) of the Exchange Act, 15 U.S.C. §78n(a)(1), provides that "[i]t shall

 be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

 commerce or of any facility of a national securities exchange or otherwise, in contravention of

 such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

 interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

 proxy or consent or authorization in respect of any security (other than an exempted security)

 registered pursuant to section 12 of this title [15 U.S.C. §781]."

        273.     Rule 14a-9, promulgated pursuant to §15(a) of the Exchange Act, provides that no

 proxy statement shall contain "any statement which, at the time and in the light of the

 circumstances ---,der which it is made, is false or misleading with respect to any material fact, or

 which omits to state any material fact necessary in order to make the statements therein not false

 or misleading." 17 C.F.R. §240.14a-9.

        274.    Under the direction of the Defendants, the 2017, 2018, and 2019 Proxy Statements

 were prepared and filed with the SEC and failed to disclose that:




                                                   125
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 129 of 133 PageID: 283




        275.    In the exercise of reasonable care, the Defendants should have known that by

 misrepresenting or failing to disclose the foregoing material facts, the statements contained in the

 2017, 2018, and 2019 Proxy Statements were materially false and misleading or omitted to disclose

 material information necessary to make the statements contained therein not materially misleading.

        276.    The misrepresentations and omissions were material to shareholders in deciding

 how to vote on the matters set forth for shareholder determination in the 2017, 2018, and 2019

 Proxy Statements, including election of directors and ratification of the appointment of an

 independent registered public accounting firm.

        277.    The Company was damaged as a result of the Defendants' material

 misrepresentations and omissions in the 20.17, '2.018, and 2019 Proxy Statements.

                                         CLAIM II:
                     Breach of Fiduciary Duties of Loyalty and Good Faith

        278.    Plaintiff incorporates by reference and realleges each and every allegation

 contained above as though fully set forth herein.

        279.    The Defendants had, and have, a fiduciary duty to 3M. By reason of their fiduciary

 relationships, the Defendants owed, and owe, 3M the highest obligations of good faith, fair dealing,

 loyalty, and due care.




                                                  126
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 130 of 133 PageID: 284




            280.       The Defendants, and each of them, violated and breached their fiduciary duties by

 allowing 3M to misstate and fail to reserve its significant litigation liability risks, permitting 3M

 to file false and misleading financial statements and disseminate materially false and misleading

 prAxy Qtgtemetni-q.

            281.       As a direct and proximate cause of the Defendants' breaches of their fiduciary

 obligations, 3M has suffered damages, as alleged herein. As a result of the misconduct alleged

 herein, the Defendants are liable to the Company.

            282.       Plaintiff, on behalf of 3M, has no adequate remedy at law.

                                               CLAIM III:
                                   Breach of Fiduciary Duty of Candor
                        in Connection with Violation of the Federal Securities Laws

            283.       Plaintiff incorporates by reference and realleges each and every allegation

 contained above as though fully set forth herein.

            284.       The Defendants owed, and owe, the Company a duty to disclose material

 information in their possession concerning the Company's business and operations in all public

 filings and statements to stockholders and the public.

            ')R'S, .   The, nefendgnts violgted grid breached their duties of loyglty, good faith   cgndor

 by concealing the problems and risks concerning 3M's PFAS litigation liability and by issuing

 false and misleading financial statements in violation of GAAP and false and misleading SEC

 filings.

            286.       As a direct and proximate result of Defendants' breaches of their duties of loyalty,

 good faith, and candor, 3M violated its disclosure obligations under the Securities Act of 1933 and

 the Securities Exchange Act of 1934 and has sustained significant damages. As a result of the

 misconduct alleged herein, the Defendants are liable to the Company.




                                                        127
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 131 of 133 PageID: 285




                                           CLAIM IV:
                                        Unjust Enrichment

        287.    Plaintiff incorporates by reference and realleges each and every allegation

 contained above as though fully set forth herein.

        288.    By their wrongful acts and omissions, the Defendants were unjustly enriched at the

 expense of, and to the detriment of, 3M. The Defendants were unjustly enriched as a result of the

 compensation and remuneration they received while breaching fiduciary duties owed to 3M.

        289.    Plaintiff, as a 3M stockholder and representative of 3M, seeks restitution from the

 Defendants, and each of them, and seeks an order of this Court disgorging all profits, benefits, and

 other compensation obtained by the Defendants, and each of them, from their wrongful conduct

 and fiduciary breaches.

        290.    Plaintiff, on behalf of 3M, has no adequate remedy at law.

 XI.    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment as follows:

                A.      Declaring that Plaintiff may maintain this derivative action on behalf of 3M

        and that Plaintiff is proper and adequate to represent the interests of the Company;

                B.      Declaring that the Defendants have breached their fiduciary duties of good

        faith, loyalty, due care, and candor to 3M and 3M's stockholders;

                C.      Determining that the Defendants have violated Section 14(a) of the

        Exchange Act by issuing materially false and misleading proxy statements;

                D.      Determining and awarding to 3M the damages sustained by it, as a result of

        the dissemination of materially false and misleading filings on Forms 10-K, 10-Q, and

        DEF-14A with the SEC, as described herein, and the breaches of fiduciary duties and other

        claims set forth above from each of the Defendants, jointly and severally;



                                                 128
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 132 of 133 PageID: 286




               E.      Directing 3M to take all necessary actions to reform and improve its

        corporate governance and internal procedures, to enable the Company to comply with its

        existing governance obligations and all applicable laws, and to protect the Company and

        its qtnolchAlden from a   reolirrellne of the dAllInoing events   riewrilied herein•

               F.      Awarding to Plaintiff the costs and disbursements of the action, including

        reasonable attorneys' fees, accountants' and experts' fees, costs, and expenses;

               G.      Awarding pre- and post judgment interest; and

               H.      Granting such other and further relief as this Court deems just and equitable.

 XII.   JURY DEMAND

        Plaintiff demands a trial by jury.

 Dated: August 14, 2020                          Respectfully Submitted,

                                                 SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                                /s/ Scott R. Jacobsen
                                                Scott R. Jacobsen
                                                The Helmsley Building
                                                230 Park Avenue, 17th Floor
                                                New York, NY 10169
                                                Telephone: (212) 519-0521
                                                Facsimile M1)1/3-6334
                                                sjacobsen@scott-scott.com

                                                 SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                                 Geoffrey M. Johnson
                                                 12434 Cedar Road, Suite 12
                                                 Cleveland Heights, OH 44106
                                                 Telephone: (216) 229-6088
                                                 Facsimile: (860) 537-4432
                                                 gjohnson@scott-scott.com

                                                Attorneysfor Plaintiff




                                                   129
Case 2:20-cv-11441-CCC-MF Document 4 Filed 09/11/20 Page 133 of 133 PageID: 287




                           VERIFICATION OF RICHARD TUNICK

 I, Richard Tunick, shareholder of 3M Company, do hereby declare:

        I have read the foregoing VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT and

 know the contents thereof. I certify that I have authorized its filing and that the foregoing is true

 to the best of my knowledge, information and belief.

        I declare under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct.

 Dated: August 4, 2020


                                                               Richard Tunick




                                                                 Doc ID: a290dfa6de0de0fa2205cc8d8a5653844fb5ea39
